Exhibit 10.1

 

EXECUTION VERSION

 

U.S. $2,750,000,000

 

CREDIT AGREEMENT

 

Dated as of November  8, 2010

 

Amended and Restated as of January 25, 2012

 

Amended and Restated as of June 30, 2014

 

Further Amended and Restated as of August 29, 2017

 

Among

 

THE KROGER CO.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Administrative Agents

 

and

 

CITIBANK, N.A.

as Syndication Agent

 

and

 

MIZUHO BANK, LTD.

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

MIZUHO BANK, LTD.

and

U.S. BANK NATIONAL ASSOCIATION

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

6

 

 

SECTION 1.01. Certain Defined Terms

6

 

 

SECTION 1.02. Computation of Time Periods

20

 

 

SECTION 1.03. Accounting Terms

20

 

 

ARTICLE II

21

 

 

SECTION 2.01. The Advances and the Letters of Credit

21

 

 

SECTION 2.02. Making the Revolving Credit Advances

23

 

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

25

 

 

SECTION 2.04. Fees

28

 

 

SECTION 2.05. Termination or Reduction of the Commitments

29

 

 

SECTION 2.06. Repayment of Revolving Credit Advances

29

 

 

SECTION 2.07. Interest on Revolving Credit Advances

29

 

 

SECTION 2.08. Interest Rate Determination

29

 

 

SECTION 2.09. Conversion of Revolving Credit Advances

30

 

 

SECTION 2.10. Prepayments

30

 

 

SECTION 2.11. Increased Costs; Illegality

30

 

 

SECTION 2.12. Payments and Computations

32

 

 

SECTION 2.13. Sharing of Payments, Etc.

33

 

 

SECTION 2.14. Taxes

33

 

 

SECTION 2.15. Evidence of Debt

34

 

 

SECTION 2.16. Use of Proceeds

35

 

 

SECTION 2.17. Extension of Termination Date

35

 

 

SECTION 2.18. Obligations Absolute

37

 

 

SECTION 2.19. Increase in the Aggregate Commitments

37

 

 

SECTION 2.20. Cash Collateral

38

 

2

--------------------------------------------------------------------------------


 

SECTION 2.21. The Defaulting Lenders

39

 

 

ARTICLE III

40

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

40

 

 

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance

42

 

 

SECTION 3.03. Determinations Under Section 3.01

42

 

 

ARTICLE IV

42

 

 

SECTION 4.01. Representations and Warranties of the Borrower

42

 

 

ARTICLE V

43

 

 

SECTION 5.01. Affirmative Covenants

43

 

 

SECTION 5.02. Negative Covenants

46

 

 

SECTION 5.03. Financial Covenants

48

 

 

ARTICLE VI

49

 

 

SECTION 6.01. Events of Default

49

 

 

SECTION 6.02. Actions in Respect of Letters of Credit

51

 

 

ARTICLE VII

53

 

 

SECTION 7.01. Appointment and Authority

53

 

 

SECTION 7.02. Rights as a Lender

53

 

 

SECTION 7.03. Exculpatory Provisions

53

 

 

SECTION 7.04. Reliance by Paying Agent

54

 

 

SECTION 7.05. Indemnification

54

 

 

SECTION 7.06. Delegation of Duties

55

 

 

SECTION 7.07. Resignation of Paying Agent

55

 

 

SECTION 7.08. Non-Reliance on Paying Agent and Other Lenders

56

 

 

SECTION 7.09. No Other Duties, Etc.

56

 

 

SECTION 7.10. Paying Agent May File Proofs of Claim

56

 

 

ARTICLE VIII

57

 

 

SECTION 8.01. Waivers; Amendments, Etc.

57

 

 

SECTION 8.02. Notices, Etc.

58

 

3

--------------------------------------------------------------------------------


 

SECTION 8.03. Expenses; Indemnity

59

 

 

SECTION 8.04. Right of Set-off

60

 

 

SECTION 8.05. Binding Effect

61

 

 

SECTION 8.06. Successors and Assigns

61

 

 

SECTION 8.07. Confidentiality

64

 

 

SECTION 8.08. Governing Law

65

 

 

SECTION 8.09. Execution in Counterparts; Integration;

65

 

 

SECTION 8.10. Jurisdiction; Consent to Service of Process

65

 

 

SECTION 8.11. Patriot Act

66

 

 

SECTION 8.12. No Liability of the Issuing Banks

66

 

 

SECTION 8.13. No Advisory or Fiduciary Responsibility

66

 

 

SECTION 8.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

67

 

 

SECTION 8.15. ERISA Lender Representation

68

 

 

SECTION 8.16 Waiver of Jury Trial

69

 

4

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I - List of Applicable Lending Offices

 

Schedule 2.01(c) - Existing Letters of Credit

 

Schedule 3.01(b) - Disclosed Litigation

 

Schedule 4.01(c) - Required Authorizations and Approvals

 

Schedule 8.02 - Paying Agent’s Office; Certain Addresses for Notices

 

 

Exhibits

 

Exhibit A-1                            -                                     
Form of Notice of Revolving Credit Borrowing

 

Exhibit A-2                            -                                     
Form of Notice of Competitive Bid Borrowing

 

Exhibit A-3                            -                                     
Form of Notice of Issuance

 

Exhibit B                                      
-                                      Form of Assignment and Acceptance

 

Exhibit C                                      
-                                      Form of Opinion of Counsel for the
Borrower

 

Exhibit D                                      
-                                      Form of Administrative Questionnaire

 

Exhibit E                                       
-                                      Form of Issuing Bank Report

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

Dated as of November 8, 2010

 

Amended and Restated as of January 25, 2012

 

Amended and Restated as of June 30, 2014

 

Further Amended and Restated as of August 29, 2017

 

THE KROGER CO., an Ohio corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
Schedule I hereto, and BANK OF AMERICA, N.A. (“Bank of America”), as an Issuing
Bank (as defined below) and as an administrative agent (in such capacity, a
“Co-Administrative Agent”) for the Lenders (as hereinafter defined) and the
Issuing Banks and paying agent (in such capacity, the “Paying Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as an administrative
agent (in such capacity, a “Co-Administrative Agent”) for the Lenders and the
Issuing Banks, CITIBANK, N.A., as syndication agent, and MIZUHO BANK, LTD. and
U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents, agree as follows:

 

PRELIMINARY STATEMENT:

 

The Borrower, the lenders parties thereto and Bank of America, N.A., as
administrative agent, are parties to that certain Credit Agreement dated as of
November 8, 2010, amended  and restated as of January 25, 2012, and further
amended and restated as of June 30, 2014 (the “Existing Credit Agreement”). 
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrower, the parties hereto and Bank of America, N.A. and Wells Fargo Bank,
National Association, as Co-Administrative Agents, desire to further amend and
restate the Existing Credit Agreement as herein set forth;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein below, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.

 

As used in this amendment and restatement of the Existing Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit D or any other form approved by the Paying Agent.

 

“Advance” means a Revolving Credit Advance, drawings under Letters of Credit or
a Competitive Bid Advance.

 

“Affiliate” means, with respect to any designated Person, any other Person that
has a relationship with the designated Person whereby either of such Persons
directly or indirectly controls or is controlled by or is under common control
with the other of such Persons, or holds or beneficially owns 10% or more of the
equity interest in the other Person or 10% or more of any class of voting
securities of the other Person.  The term “control” means the possession,
directly or indirectly, of the power, whether or not exercised, to direct or
cause the direction of the management or policies of any Person, whether through
ownership of voting securities, by contract or otherwise.

 

6

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, corruption, or money laundering.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender specified in a
notice of such Lender to the Paying Agent as such Lender’s Applicable Lending
Office with respect to such Competitive Bid Advance.

 

“Applicable Margin” means, on any date, a percentage per annum determined by
reference to the Borrower’s Public Debt Rating in effect on such date as set
forth below:

 

Public Debt
Rating
(S&P/ Moody’s)

 

Applicable Margin for
Base Rate Advances

 

Applicable Margin for
Eurodollar Rate Advances,
Standby Letters of Credit and
Documentary Letters of Credit

 

Level 1

> A / A2

 

0.000

%

0.875

%

Level 2

A- / A3

 

0.000

%

1.000

%

Level 3

BBB+ / Baa1

 

0.125

%

1.125

%

Level 4

BBB / Baa2

 

0.250

%

1.250

%

Level 5

< BBB- / Baa3

 

0.500

%

1.500

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof), Wells Fargo Securities
LLC, Citigroup Global Markets Inc., Mizuho Bank, Ltd. and U.S. Bank National
Association.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and to the extent required by Section 8.06, accepted by
the Borrower and the Paying Agent, in substantially the form of Exhibit B hereto
or such other form as shall be approved by the Paying Agent.

 

“Assuming Lender” has the meaning specified in Section 2.17(c).

 

“Assumption Agreement” has the meaning specified in Section 2.17(c).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“Bail-In Action” has the meaning specified in Section 8.14.

 

7

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a).

 

“Borrower Materials” has the meaning specified in Section 5.01(h).

 

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“Capital Lease Obligation” means, with respect to any lessee, the obligations
under any lease of property that, in accordance with GAAP, should be capitalized
on such lessee’s balance sheet, provided that, notwithstanding anything in this
Agreement to the contrary, leases will be accounted for using accounting
principles as in effect on the Effective Date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Paying
Agent, for the benefit of the Paying Agent or the Issuing Banks (as applicable)
and the Lenders, as collateral for Letter of Credit Obligations or obligations
of Lenders to fund participations in respect of Letters of Credit, cash or
deposit account balances or, if the Issuing Bank benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Paying Agent and
(b) the applicable issuing Bank (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change of Control” means any one or more of the following events:

 

(a)                                 the acquisition, by contract or otherwise,
by any Person or group (as such term is defined for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations pertaining thereto), other than the trusts for the
employee benefit plans (as defined in Section 3(2) of ERISA) maintained by the
Borrower or any Subsidiary of the Borrower that is an ERISA Affiliate, of
beneficial ownership (within the meaning of Rule 13d-3, or any regulation or
ruling promulgated to replace or supplement Rule 13d-3, of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Borrower representing 20% or more of the voting power of all securities of
the Borrower, or

 

(b)                                 during any period of up to 24 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such period were directors of the Borrower (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the stockholders of the Borrower was approved by a vote of at
least 75% of the directors then in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) shall cease for any reason to constitute at least 75% of
the Board of Directors of the Borrower.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule I hereto as such Lender’s “Commitment”, (b) if such
Lender has become a Lender hereunder pursuant to an Assumption Agreement, the
amount set forth in such Assumption Agreement or (c) if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender in the
Register maintained by the Paying Agent pursuant to Section 8.06(d), as such
amount may be reduced pursuant to Section 2.05 or increased pursuant to
Section 2.19.

 

“Commitment Date” has the meaning specified in Section 2.19(b).

 

“Commitment Fee Percentage”  means, on any date, a percentage per annum
determined by reference to the Borrower’s Public Debt Rating in effect on such
date as set forth below:

 

Public Debt
Rating
(S&P/ Moody’s)

 

Commitment Fee
Percentage

 

Level 1

> A / A2

 

0.070

%

Level 2

A- / A3

 

0.090

%

Level 3

BBB+ / Baa1

 

0.100

%

Level 4

BBB / Baa2

 

0.125

%

Level 5

< BBB- / Baa3

 

0.175

%

 

“Commitment Fees” has the meaning specified in Section 2.04.

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.01(b).

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Borrower under the competitive bidding procedure described in Section 2.01(b).

 

“Consenting Lender” has the meaning specified in Section 2.17(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP,
including principles of consolidation, consistent with those applied in the
preparation of the Consolidated financial statements referred to in
Section 4.01(e).

 

“Consolidated Cash Interest Expense” means, for any period, interest expense net
of interest income, whether paid or accrued (including the interest component of
Capital Lease Obligations) on all Debt of the Borrower and its Subsidiaries on a
Consolidated basis for such period, including (a) commissions and other fees and
charges payable in connection with Letters of Credit and other letters of
credit, (b) net payments payable in connection with all Interest Rate
Agreements, (c) interest capitalized during construction and (d) cash dividends
paid in respect of any preferred stock issued by the Borrower, but excluding,
however, the sum of (i) interest expense not payable in cash, (ii) amortization
of discount and deferred debt expense and (iii) gains and losses due to the
extinguishment of Debt, all as determined in conformity with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, on a Consolidated basis for the
Borrower and its Subsidiaries, (a) the sum of (i) Consolidated Net Income for
such period, (ii) depreciation and amortization expense for such period,
(iii) interest expense net of interest income for such period, (iv) Federal and
state income taxes for such period as determined in accordance with GAAP,
(v) extraordinary losses (and any unusual losses in excess of $1,000,000 arising
in or outside of the ordinary course of business not included in extraordinary
losses (determined in accordance with GAAP) that have been included in the
calculation of Consolidated Net Income) for such period and (vi) LIFO charges
that have been included in the calculation of Consolidated Net Income for such
period minus (b) the sum of (i) extraordinary gains (and any unusual gains in
excess of $1,000,000 arising in or outside of the ordinary course of business
not included in extraordinary gains (determined in accordance with GAAP) that
have been included in the calculation of Consolidated Net Income) for such
period and (ii) LIFO credits that have been included in the calculation of
Consolidated Net Income for such period.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries for such period, before the payment of
dividends on all capital stock, determined in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, to the Borrower and its Subsidiaries
on a Consolidated basis determined in accordance with generally accepted
accounting principles, the aggregate amounts of assets (less depreciation and
valuation reserves and other reserves and items deductible from gross book value
of specific asset accounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet after deducting therefrom (a) all liability items except deferred income
taxes, commercial paper, short-term bank Debt, Funded Indebtedness (as defined
in the Indenture), other long term liabilities and shareholders’ equity and
(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, which in each case would be so included
on such balance sheet.

 

“Consolidated Rental Expense” means, for any period, the aggregate rental
expense (including any contingent or percentage rental expense) of the Borrower
and its Subsidiaries on a Consolidated basis for such period (excluding real
estate taxes and common area maintenance charges) in respect of all rent
obligations under all operating leases for real or personal property minus any
rental income of the Borrower and its Subsidiaries on a Consolidated basis for
such period, all as determined in conformity with GAAP.

 

“Consolidated Tangible Assets” means, to the Borrower and its Subsidiaries on a
Consolidated basis determined in accordance with generally accepted accounting
principles, the aggregate amounts of assets (less depreciation and valuation
reserves and other reserves and items deductible from gross book value of
specific asset accounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other like intangibles, which would be
so included on such balance sheet.

 

“Consolidated Total Interest Expense” means, for any period, interest expense
net of interest income, whether paid or accrued (including the interest
component of Capital Lease Obligations) on all Debt of the Borrower and its
Subsidiaries on a Consolidated basis for such period, including (a) commissions
and other fees and charges payable in connection with Letters of Credit and
other letters of credit, (b) net payments payable in connection with all
Interest Rate Agreements and (c) cash dividends paid in respect of any preferred
stock issued by the Borrower, but excluding, however, (i) amortization of
deferred debt expense (ii) interest capitalized during construction and
(iii) gains and losses due to the extinguishment of Debt, all as determined in
conformity with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.02(b), 2.08 or 2.09.

 

10

--------------------------------------------------------------------------------


 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (including all obligations, contingent or otherwise, of such Person in
connection with the Letters of Credit, letter of credit facilities, acceptance
facilities or other similar facilities and in connection with any agreement to
purchase, redeem, exchange into debt securities, convert into debt securities or
otherwise acquire for value (i) any capital stock of such Person or (ii) any
warrants, rights or options to acquire such capital stock, now or hereafter
outstanding), (b) all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments, (c) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all Capital Lease Obligations of
such Person, (e) all Debt referred to in clause (a), (b), (c) or (d) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any lien, security interest or other
charge or encumbrance upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, (f) all Guaranteed Debt of such Person and
(g) any preferred stock of such Person that is classified as a liability on such
Person’s Consolidated balance sheet.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Paying Agent, (a) has failed to perform any of its funding
obligations hereunder,  including in respect of its Advances or participations
in respect of Letters of Credit, within three Business Days of the date required
to be funded by it hereunder unless such Lender notifies the Paying Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, the Paying Agent or any Issuing Bank in writing that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Paying Agent or the Borrower, to confirm in a manner reasonably satisfactory to
the Paying Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Paying Agent and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any debtor relief law or a Bail-In Action, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Paying Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

 

11

--------------------------------------------------------------------------------


 

“Disclosed Litigation” has the meaning specified in Section 3.01(b)

 

“Documentary Letter of Credit” means any Letter of Credit that is issued under
the Letter of Credit Sublimit in support of trade obligations incurred in the
ordinary course of business and that includes, as a condition to drawing
thereunder, the presentation to the applicable Issuing Bank of negotiable bills
of lading, invoices and related documents sufficient, in the judgment of such
Issuing Bank, to create a valid and perfected security interest in the goods
covered thereby.

 

“Domestic Lending Office” means, with respect to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
specify in writing to the Borrower and the Paying Agent.

 

“EEA Financial Institution” has the meaning specified in Section 8.14.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund and (iv) any other Person approved by the Paying Agent, each
Issuing Bank and, so long as no Default has occurred and is continuing, the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
however, that no Defaulting Lender, no natural person and neither the Borrower
nor any Affiliate of the Borrower, shall qualify as an Eligible Assignee.

 

“Environmental Laws” means all current and future Federal, state, local and
foreign laws, rules or regulations, codes, ordinances, orders, decrees,
judgments or injunctions issued, promulgated, approved or entered thereunder or
other requirements of Governmental Authorities or the common law, relating to
health, safety, or pollution or protection of the environment, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances, or wastes into the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or otherwise relating to
the manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances, or wastes, or underground storage
tanks and emissions therefrom.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor statute, as the same may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
specify in writing to the Borrower and the Paying Agent.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Paying Agent, as
published on the applicable Bloomberg  screen page (or such other commercially
available source providing such quotations as may be designated by the Paying
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for U.S dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

 

12

--------------------------------------------------------------------------------


 

(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. dollar deposits
with a term of one month commencing that day;

 

provided that (x) to the extent a comparable or successor rate is approved by
the Paying Agent in connection herewith, the approved rate shall be applied in a
manner consistent with market practice, (y) to the extent such market practice
is not administratively feasible for the Paying Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Paying Agent
and (z) if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(b).

 

“Eurodollar Rate Reserve Percentage” means the reserve percentage under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement”  has the meaning specified in the preliminary
statement.

 

“Existing Lenders” has the meaning specified in Section 2.01(c)(iv).

 

“Existing Letters of Credit” means each standby Letter of Credit that (a) was
issued for the account of the Borrower by one of the issuing banks under the
Existing Credit Agreement that is also an Issuing Bank under this Agreement,
(b) is outstanding on the Effective Date and (c) is listed on Schedule 2.01(c).

 

“Extension Date” has the meaning specified in Section 2.17(b).

 

“Extension Effective Date” means August 29 of any year.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means a fluctuating rate per annum equal for each day to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Paying Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Financial Officer” means, with respect to any corporation, the chief financial
officer, principal accounting officer, treasurer or controller of such
corporation.

 

13

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means (a) with respect to the first Fiscal Quarter of any
Fiscal Year, the first 16 calendar weeks of such Fiscal Year, (b) with respect
to the second Fiscal Quarter of such Fiscal Year, the next successive period of
12 calendar weeks in such Fiscal Year, (c) with respect to the third Fiscal
Quarter of any Fiscal Year, the next successive period of 12 calendar weeks in
such Fiscal Year and (d) with respect to the last Fiscal Quarter of any Fiscal
Year, the period of time after the first three Fiscal Quarters of such Fiscal
Year through the last day of such Fiscal Year.

 

“Fiscal Year” means a year of 364 or 371 days, as the case may be, ending on the
Saturday closest to the 31st day of January in any calendar year, and such
Fiscal Year, when referred to from time to time herein by reference to a
calendar year shall be the Fiscal Year that includes February 28th of such
calendar year.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means the ratio (determined as of the last day of
each Fiscal Quarter for the Rolling Period ending on such day) of (a) the sum of
(i) Consolidated EBITDA for such Rolling Period and (ii) Consolidated Rental
Expense for such Rolling Period to (b) the sum of (i) Consolidated Cash Interest
Expense for such Rolling Period and (ii) Consolidated Rental Expense for such
Rolling Period.

 

“Fixed Rate” means, for the period for each Fixed Rate Advance comprising part
of the same Competitive Bid Borrowing, the fixed interest rate per annum
determined for such Advance, as provided in Section 2.01(b).

 

“Fixed Rate Advance” means a Competitive Bid Advance that bears interest at a
fixed rate per annum determined as provided in Section 2.01(b).

 

“Fronted L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of outstanding Letters of Credit plus the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by the Lenders and remain
outstanding on such date.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding Fronted L/C Obligations other than  Fronted L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranteed Debt” of any Person means all Debt referred to in clause (a), (b),
(c), (d) or (e) of the definition of the term “Debt” in this Section guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (a) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (b) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the

 

14

--------------------------------------------------------------------------------


 

purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (c) to supply funds to, or in any other manner
invest in, the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (d) otherwise to assure a creditor against loss, but excluding leases at a
rental at least as favorable to the Borrower as could be obtained in an
arm’s-length transaction with a party that is not an Affiliate.

 

“Hazardous Materials” means any toxic substance, hazardous waste, hazardous
constituents, hazardous materials, asbestos or asbestos containing material,
polychlorinated biphenyls, petroleum, including crude oil and any fractions
thereof, or other wastes, chemicals, substances or materials regulated by any
Environmental Laws.

 

“Increase Date” has the meaning specified in Section 2.19(a).

 

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

“Indenture” means the indenture dated as of June 25, 1999 between the Borrower
and U.S. Bank National Association, as supplemented by the Forty-Fourth
Supplemental Indenture dated as of July 24, 2017.

 

“Information Memorandum” means the information memorandum dated August 2017 used
by the Co-Administrative Agents in connection with the syndication of the
Commitments.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be seven days, one, two, three or six months (or, if available from
all the Lenders, twelve months), as the Borrower may, upon notice received by
the Paying Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(i)            the Borrower may not select any Interest Period that ends after
the latest Termination Date then in effect;

 

(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;

 

(iii)          whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(iv)          whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Interest Rate Agreement” means any forward contract, forward option, futures
contract, futures option, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate floor agreement or
other similar agreement or arrangement entered into by the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of the Letter of Credit).

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuing Bank” means each of Bank of America, Wells Fargo Bank, National
Association, Citibank, N.A., Mizuho Bank, Ltd. and U.S. Bank National
Association and  any other Lender so long as such Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Paying Agent of the amount of its L/C Commitment and its Applicable
Lending Office (which information shall be recorded by the Paying Agent in the
Register).

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Ratable Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Commitment” means as to any Issuing Bank (a) the amount set forth opposite
such Issuing Bank’s name on Schedule I hereto as such Lender’s “L/C Commitment”
or (b) if such Issuing Bank has become an Issuing Bank hereunder in accordance
with the definition of “Issuing Bank”, or if such Issuing Bank has entered into
an Assignment and Acceptance, the amount set forth for such Issuing Bank in the
Register maintained by the Paying Agent pursuant to Section 8.06(d), as such
amount may be reduced pursuant to Section 2.05.

 

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 or Section 2.19 and each Person that shall
become a party hereto pursuant to Section 8.06.

 

“Letter of Credit” means any Standby Letter of Credit and any Documentary Letter
of Credit.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Collateral” has the meaning specified in Section 6.02(b).

 

“Letter of Credit Collateral Account” has the meaning specified in
Section 6.02(a).

 

“Letter of Credit Documents” has the meaning specified in Section 2.18.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
aggregate amount then available to be drawn under the Letters of Credit
outstanding at such time (the determination of such maximum amount to assume the
occurrence of, and compliance with, all conditions for drawing referred to
therein) plus (b) the aggregate amount of the Borrower’s obligations then
outstanding under this Agreement in respect of the Letters of Credit, including
all Advances resulting from drawings under Letters of Credit and all fees and
expenses in respect of the Letters of Credit payable pursuant to Section 2.04.

 

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $250,000,000 and (b) the aggregate amount of the Commitments, as in effect
from time to time.  The Letter of Credit Sublimit is a part of, and not in
addition to, the Revolving Credit Commitments.

 

16

--------------------------------------------------------------------------------


 

“Leverage Ratio” means the ratio (determined as of the last day of each Fiscal
Quarter for the Rolling Period ending on such day) of (i) Net Debt on such day
to (ii)  Consolidated EBITDA for such Rolling Period. If, during the Rolling
Period, the Borrower or any Subsidiary has made an acquisition, Consolidated
EBITDA for such Rolling Period will be calculated after giving pro forma effect
as if the material acquisition occurred on the first date of the Rolling Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, assignment for security (whether collateral or otherwise),
hypothecation, encumbrance, lease, sublease, charge or security interest in or
on such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“LIFO” means the pretax charge against income determined by using the
last-in-first-out method of valuing inventory.

 

“Loan Documents” means this Agreement and Notes, if any, the Letter of Credit
Documents and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.20 of this Agreement.

 

“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Change” means any material adverse change in the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (b) material impairment of the ability of
the Borrower to perform any of its obligations under any Loan Document to which
it is or will be a party or (c) material impairment of the rights of or benefits
available to the Paying Agent, the Issuing Banks or the Lenders under any Loan
Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Internal Revenue Code) is making or accruing an obligation to
make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Debt” means, on a Consolidated basis for the Borrower and its Subsidiaries
as of any date, (a) Debt minus (b) the sum as of such date of (i) the aggregate
outstanding amount of Debt represented by investments made by the Borrower in
Debt of another Person in connection with a real estate transaction, so long as
the Borrower or one of its Subsidiaries is or becomes an anchor tenant of the
real estate development with respect thereto and no more than two anchor tenants
exist with respect to such real estate development or the Borrower or one of its
Subsidiaries has a contractual obligation to make lease or other payments to
such Person as a result of the real estate transaction in which such Debt was
issued and (ii) the aggregate amount of Permitted Investments in excess of
$100,000,000.

 

“Non-Consenting Lender” has the meaning specified in Section 2.17(b).

 

“Note” has the meaning specified in Section 2.15.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.01(b).

 

17

--------------------------------------------------------------------------------


 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“Paying Agent’s Office” means the Paying Agent’s address and, as appropriate,
account as set forth on Schedule 8.02, or such other address or account as the
Paying Agent may from time to time notify to the Borrower and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Investments” means (a) cash, (b) readily marketable securities issued
or guaranteed by the government of the United States of America or any agency
thereof having a maturity at the time of issuance not exceeding one year,
(c) commercial paper rated at least A-1 by S&P, P-1 by Moody’s or F-1 by Fitch,
in each case having a maturity at the time of issuance not exceeding 270 days,
(d) commercial paper rated at least A-2 by S&P, P-2 by Moody’s or F-2 by Fitch,
in each case having a maturity at the time of issuance not exceeding 30 days and
not exceeding for any issuer thereof $50,000,000, and (e) certificates of
deposit of or time deposits with any commercial bank, the long-term debt of
which has been assigned a rating of at least BBB by S&P or A3 by Moody’s and
which is a Lender and is organized and existing or doing business under the laws
of the United States of America or any state thereof or the District of
Columbia.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government (domestic or foreign)
or any political subdivision or agency thereof.

 

“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code that
is maintained for current or former employees, or any beneficiary thereof, of
the Borrower or any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 5.01(h).

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Commitment Fee Percentage will be set in accordance
with Level 5 under the definition of “Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Commitment Fee Percentage shall be based upon the higher rating unless such
ratings differ by two or more levels, in which case the applicable level will be
deemed to be one level below the higher of such levels; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“Public Lender” has the meaning specified in Section 5.01(h).

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) and the denominator of which is
the

 

18

--------------------------------------------------------------------------------


 

aggregate amount of all Commitments at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.05 or 6.01, the aggregate amount of
all Commitments as in effect immediately prior to such termination).

 

“Register” has the meaning specified in Section 8.06(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).

 

“Required Lenders” means, at any time, Lenders holding at least 51% of the then
aggregate unpaid principal amount of all outstanding Advances (other than
Competitive Bid Advances) (with the aggregate amount of each Lender’s risk
participation and funded participation in Fronted L/C Obligations being deemed
“held” by such Lender for purposes of this definition) or, if no such principal
amount is then outstanding, Lenders having at least 51% of the Commitments;
provided that the Commitment of, and the portion of the Advances held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” of any corporation means any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of  Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).

 

“Rolling Period” means, in respect of any Fiscal Quarter, such Fiscal Quarter
and the three preceding Fiscal Quarters.

 

“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any comprehensive
territorial Sanctions (currently Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or any Person in which such listed Person owns,
directly or indirectly, a 50 percent or greater interest, or (b) any Person
located, organized or resident in a Sanctioned Country.

 

19

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” means a Letter of Credit other than a Documentary
Letter of Credit, including direct-pay Letters of Credit.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Termination Date” means the earlier of (a) August 29, 2022, subject to the
extension thereof pursuant to Section 2.17, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.05 or 6.01; provided,
however, that the Termination Date of any Lender that is a Non-Consenting Lender
to any requested extension pursuant to Section 2.17 shall be the Termination
Date in effect immediately prior to the applicable Extension Date for all
purposes of this Agreement.

 

“Type” has the meaning specified in the definition of Revolving Credit Advance,
and refers to the distinction between Base Rate Advances and Eurodollar Rate
Advances.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and remain outstanding at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”),
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.03, the Borrower shall
give prompt notice of such change to the Paying Agent and the Lenders, (b) if
the Borrower notifies the Paying Agent that the Borrower requests an amendment
of any provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Paying Agent or the Required
Lenders request an amendment of any provision hereof for such purpose),
regardless of whether such notice is given before or after such change in GAAP
(or the application thereof), then such provision shall be applied on the basis
of generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01.  The Advances and the Letters of Credit.  (a)  The Revolving
Credit Advances.  Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances in U.S. dollars to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
not to exceed such Lender’s Unused Commitment at such time.  Each Revolving
Credit Borrowing shall be in an aggregate minimum amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.  Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).

 

(b)           The Competitive Bid Advances.  (i)  Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this
Section 2.01(b) from time to time on any Business Day during the period from the
Effective Date until the date occurring 30 days prior to the latest Termination
Date then in effect in the manner set forth below; provided that, following the
making of each Competitive Bid Borrowing, the aggregate amount of the Advances
plus the Available Amount of Letters of Credit then outstanding shall not exceed
the aggregate amount of the Commitments of the Lenders.

 

(A)          The Borrower, either directly or through the Paying Agent, may
request a Competitive Bid Borrowing or Competitive Bid Borrowings under this
Section 2.01(b) by delivering to the Paying Agent and some or all of the
Lenders, by telephone, confirmed immediately in writing or by telecopier, a
notice of a Competitive Bid Borrowing or Borrowings (a “Notice of Competitive
Bid Borrowing”), in substantially the form of Exhibit A-2 or in such other form
as the Paying Agent and the Borrower may agree upon specifying the date and
aggregate amount of the proposed Competitive Bid Borrowing, the maturity date
for repayment of each Competitive Bid Advance to be made as part of such
Competitive Bid Borrowing (which maturity date may not be earlier than the date
that is 27 days after the date of such Competitive Bid Borrowing in the case of
Eurodollar Rate Advances, may not be later than the date that is 270 days after
the date of such Competitive Bid Borrowing in the case of Fixed Rate Advances,
and in any case may not be later than the latest Termination Date then in
effect), whether the Lenders should offer to make Fixed Rate Advances or
Eurodollar Rate Advances, the interest payment date or dates relating thereto
and any other terms to be applicable to such Competitive Bid Borrowing, not
later than (1) 11:00 a.m. (New York City time) on the same Business Day as any
proposed Competitive Bid Borrowing consisting of Fixed Rate Advances and
(2) 12:00 noon (New York City time) at least three Business Days, or, if through
the Paying Agent, 10:00 a.m. (New York City time) at least four Business Days
prior to the date of a proposed Competitive Bid Borrowing consisting of
Eurodollar Rate Advances.

 

(B)          Each Lender so notified may, if, in its sole discretion, it elects
to do so, irrevocably offer to make one or more Competitive Bid Advances (which
Competitive Bid Advances may, subject to the provisos to the first sentence to
this Section 2.01(b), have a principal amount exceeding such Lender’s
Commitment) to the Borrower as part of such proposed Competitive Bid Borrowing
at a Fixed Rate or Fixed Rates or a margin or margins relative to the Eurodollar
Rate, as requested by the Borrower.  Each Lender electing to make such an offer
shall do so by notifying the Borrower or the Paying Agent, as shall be specified
in the Notice of Competitive Bid Borrowing, before such time and date as is
specified in the Notice of Competitive Bid Borrowing in paragraph (A) above, of
the minimum amount and maximum amount of each Competitive Bid Advance that such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amount may exceed such Lender’s Commitment), the Fixed Rate or
Rates or margin or margins relative to the Eurodollar Rate, as requested by the
Borrower, that such Lender would be willing to accept for such Competitive Bid
Advance and such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance, provided that, if the Paying Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify the Borrower of such offer before 15 minutes prior to the Borrower’s
deadline specified in paragraph (A) above on the date on which notice of such
election is to be given to the Paying Agent by the other Lenders.  If any Lender
shall elect not to make such an offer, such Lender shall so notify the Paying
Agent, before such time as is

 

21

--------------------------------------------------------------------------------


 

specified in the Notice of Competitive Bid Borrowing on the date on which notice
of such election is to be given to the Borrower or the Paying Agent, as the case
may be, by the other Lenders, and such Lender shall not be obligated to, and
shall not, make any Competitive Bid Advance as part of such Competitive Bid
Borrowing, provided that the failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Bid Advance as part of
such proposed Competitive Bid Borrowing.

 

(C)          The Borrower (either directly or through the Paying Agent) shall,
in turn, before such time and date as is specified in the Notice of Competitive
Bid Borrowing, either

 

(1)           cancel such Competitive Bid Borrowing by giving the Lenders who
received notice pursuant to paragraph (A) above notice to that effect, or

 

(2)           accept one or more of the offers (or portions of such offers) made
by any Lender or Lenders pursuant to paragraph (B) above, in its sole
discretion, by giving notice to the applicable Lender or Lenders of the amount
of each Competitive Bid Advance to be made by each Lender as part of such
Competitive Bid Borrowing, with simultaneous notice thereof to the Paying Agent,
and reject any remaining offers made by Lenders pursuant to paragraph (B) above
by giving them notice to that effect.

 

(D)          If the Borrower notifies the Paying Agent that such Competitive Bid
Borrowing is canceled pursuant to paragraph (C)(1) above, the Borrower or the
Paying Agent, as the case may be, shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.

 

(E)           If the Borrower accepts one or more of the offers (or portions of
such offers) made by any Lender or Lenders pursuant to paragraph (C)(2) above,
the Borrower or the Paying Agent, as the case may be, shall in turn promptly
notify each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to be
made by such Lender as part of such Competitive Bid Borrowing.

 

(ii)           Each Lender that is to make a Competitive Bid Advance as part of
a Competitive Bid Borrowing shall, before 12:00 noon (New York City time) on the
date of such Competitive Bid Borrowing specified in the Notice of Competitive
Bid Borrowing relating thereto, make available for the account of its Applicable
Lending Office to the Paying Agent in same day funds, such Lender’s ratable
portion of such Competitive Bid Borrowing.  Upon fulfillment of the applicable
conditions set forth in Article III and after receipt by the Paying Agent of
such funds, the Paying Agent will make such funds available to the Borrower. 
Promptly after each Competitive Bid Borrowing, the Paying Agent will notify each
Lender of the amount  and tenor of the Competitive Bid Borrowing.

 

(iii)          Each Competitive Bid Borrowing shall be in an aggregate principal
amount of not less than $1,000,000.  Following the making of each Competitive
Bid Borrowing, the Borrower shall be in compliance with the limitations set
forth in the proviso to the first sentence of subsection (i) above.

 

(iv)          Within the limits and on the conditions set forth in this
Section 2.01(b), the Borrower may from time to time borrow under this
Section 2.01(b), repay or prepay pursuant to subsection (v) below, and reborrow
under this Section 2.01(b).

 

(v)           The Borrower shall repay to the Paying Agent for the account of
each Lender that has made, or holds the right to repayment of, a Competitive Bid
Advance on the maturity date of each Competitive Bid Advance (such maturity date
being that specified by the Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (i)(A) above) the then-unpaid principal amount of such Competitive
Bid Advance.  The Borrower shall not have any right to prepay any principal
amount of any Competitive Bid Advance unless, and then only on the terms,
specified by the Borrower for such Competitive Bid Advance in the related Notice
of Competitive Bid Borrowing delivered pursuant to subsection (i)(A) above.

 

22

--------------------------------------------------------------------------------


 

(vi)          The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from and including the date of such Competitive Bid
Advance to but excluding the date the principal amount of such Competitive Bid
Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance (including any rate specified for past due amounts) specified by the
Lender making such Competitive Bid Advance in its notice with respect thereto
delivered pursuant to subsection (i)(B) above, payable on the interest payment
date or dates specified by the Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (i)(A) above.

 

(c)           The Letters of Credit.  (i)  Upon the terms and subject to the
conditions hereinafter set forth, the Borrower may request any Issuing Bank to
issue, and any such Issuing Bank shall in reliance upon the agreements of the
Lenders set forth herein issue, letters of credit (each, a “Letter of Credit”)
for the account of the Borrower and its Subsidiaries from time to time on any
Business Day during the period from the Effective Date until 30 days before the
latest Termination Date in an aggregate Available Amount (A) for all Letters of
Credit not to exceed at any time the Letter of Credit Sublimit at such time,
(B) for all Letters of Credit issued by such Issuing Bank not to exceed such
Issuing Bank’s L/C Commitment at such time and (C) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time.

 

(ii)           Each Letter of Credit (other than Existing Letters of Credit)
shall be for a period of no more than one year or shall be renewable or
terminable (upon no more than 180 days’ notice) annually and, in each case,
shall contain such terms and conditions as may be acceptable to the Paying Agent
and the applicable Issuing Bank in their sole discretion, but in any event shall
expire no later than 30 days prior to the latest Termination Date in effect at
the date of issuance thereof; provided that Letters of Credit issued by Bank of
America having an aggregate Available Amount of not more than $25,000,000 may
have an expiration date of later than one year from the date of issuance, but in
any event shall expire no later than 30 days prior to the latest Termination
Date; provided further that no Letter of Credit shall have an expiration date
later than 30 days prior to the Termination Date of Lenders having Commitments
in an amount equal to or exceeding the available undrawn amount of all Letters
of Credit after giving effect to the issuance of such Letter of Credit.

 

(iii)          Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
Letter of Credit so requested to be issued or amended complies with the
conditions set forth in the preceding sentence.  The Issuing Bank may, in its
sole discretion, renew such Letter of Credit, and such renewal shall in any case
be subject to the conditions specified herein.  Within the limits referred to
above, the Borrower may from time to time request the issuance of Letters of
Credit under this Section 2.01(c).

 

(iv)          Each letter of credit listed on Schedule 2.01(c) shall be deemed
to constitute a Letter of Credit issued hereunder, and each Lender that is an
issuer of such a Letter of Credit shall, for purposes of Section 2.03, be deemed
to be an Issuing Bank for each such letter of credit, provided than any renewal
or replacement of any such letter of credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.  Effective as of the Effective Date,
the lenders under the Existing Credit Agreement (the “Existing Lenders”) will be
deemed to have sold and transferred an undivided interest and participation, pro
rata to such Existing Lender’s “Commitment” under the Existing Credit Agreement,
in respect of the Existing Letters of Credit and each Lender under this
Agreement will be deemed to have purchased and received, without further action
on the part of any party, an undivided interest and participation in such
Existing Letters of Credit, equal to such Lender’s Ratable Share.

 

SECTION 2.02.  Making the Revolving Credit Advances.  (a)  Each Revolving Credit
Borrowing (other than a Borrowing resulting from a drawing under a Letter of
Credit) shall be made on notice, given not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, or the Business Day of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by the Borrower to the Paying Agent, which shall give to each Lender
prompt notice thereof by telecopier.  Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit A-1 hereto,

 

23

--------------------------------------------------------------------------------


 

specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit Advance.  Each Lender shall,
before 12:00 noon (New York City time) on the date of such Revolving Credit
Borrowing, make available for the account of its Applicable Lending Office to
the Paying Agent at the Paying Agent’s Office, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing.  After the Paying Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Paying Agent will make such funds available to the
Borrower at the Paying Agent’s address referred to in Section 8.02; provided,
however, that if, on the date the Notice of Revolving Credit Borrowing with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(b)           Anything in subsection (a) above or Section 2.09 to the contrary
notwithstanding,

 

(i)            if the Eurodollar Rate cannot be determined for any Eurodollar
Rate Advances in accordance with clause (a) of the definition of “Eurodollar
Rate”, (A) the Paying Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,
(B) unless the Borrower then notifies the Paying Agent that it withdraws its
Notice for an Advance, each such Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and (C) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Paying Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist,

 

(ii)           if, with respect to any Eurodollar Rate Advances (x) the Paying
Agent determines that Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Advance, or (y) the Lenders required to make at least
51% of such Eurodollar Rate Advances notify the Paying Agent that the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making or funding their respective Eurodollar Rate
Advances for such Interest Period, the Paying Agent shall forthwith so notify
the Borrower and the Lenders, whereupon (A) unless the Borrower notifies the
Paying Agent of its election to repay such Advances on the last day of the then
existing Interest Period therefor, each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurodollar Rate Advances shall be
suspended until the Paying Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist,

 

(iii)          if the Borrower shall select an Interest Period of twelve months
for any Eurodollar Rate Advances and any Lender shall notify the Paying Agent
that the Eurodollar Rate for such Interest Period will not adequately reflect
the cost to such Lender of making or funding its Eurodollar Rate Advance for
such Interest Period, the Paying Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (A) unless the Borrower notifies the Paying Agent of
its election to repay such Advances on the last day of the then existing
Interest Period therefor, each such Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance, and (B) the obligations of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances having an Interest Period of twelve
months shall be suspended until the Paying Agent shall notify the Borrower and
such Lenders that the circumstances causing such suspension no longer exist, and

 

(iv)          there shall not be more than ten Interest Periods in effect.

 

(c)           Except as otherwise provided in this Agreement, each Notice of
Revolving Credit Borrowing shall be irrevocable and binding on the Borrower and,
in respect of any Revolving Credit Borrowing

 

24

--------------------------------------------------------------------------------


 

comprised of or including Eurodollar Rate Advances specified in such Notice of
Revolving Credit Borrowing, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender solely as a result of any failure
by the Borrower to borrow on the date specified in the Notice of Revolving
Credit Borrowing for such Borrowing, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Eurodollar Rate Advance to be made by such Lender as part of such Borrowing when
such Eurodollar Rate Advance, solely as a result of such failure, is not made on
such date.  Without prejudice to the survival of any other provision of this
Agreement, the provisions of this paragraph shall survive any termination of
this Agreement.

 

(d)           Unless the Paying Agent shall have received notice from a Lender
prior to the date of any Revolving Credit Borrowing  (or in the case of a Base
Rate Borrowing, prior to 12:00 noon (New York City time) on the date of such
Borrowing) that such Lender will not make available to the Paying Agent such
Lender’s ratable portion of such Revolving Credit Borrowing, the Paying Agent
may assume that such Lender has made such portion available to the Paying Agent
on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Paying Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent such Lender shall not have so made available to
the Paying Agent on the date of any Revolving Credit Borrowing such Lender’s
ratable portion of such Borrowing, such Lender agrees, and the Borrower agrees,
to pay or repay to the Paying Agent forthwith on demand such amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is paid or repaid to the Paying
Agent, at (i) in the case of such Lender, the greater of the Federal Funds Rate
and a rate determined by the Paying Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Paying Agent in connection with the foregoing
and (ii) in the case of the Borrower, the rate applicable to such Borrowing
(provided that such payment at the Federal Funds Rate with respect to any
Eurodollar Rate Advance shall not affect the status of such Advance as a
Eurodollar Rate Advance).  If such Lender shall pay to the Paying Agent such
amount, the amount so paid shall constitute such Lender’s Revolving Credit
Advance as part of such Revolving Credit Borrowing for purposes of this
Agreement from and including the date of such Revolving Credit Borrowing.

 

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i)  Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank and the Paying Agent
may agree), by the Borrower to any Issuing Bank, and such Issuing Bank shall
give the Paying Agent prompt notice thereof.  Each such notice by the Borrower
of Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telecopier or telephone, confirmed immediately in writing, in substantially the
form of Exhibit A-3, specifying therein the requested (A) date of such Issuance
(which shall be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit and (D) name and address of the
beneficiary of such Letter of Credit, such Letter of Credit shall be issued
pursuant to such application and agreement for letter of credit as such Issuing
Bank and the Borrower shall agree for use in connection with such requested
Letter of Credit (a “Letter of Credit Agreement”).  If the requested form of
such Letter of Credit is acceptable to such Issuing Bank in its reasonable
discretion (it being understood that any such form shall have only explicit
documentary conditions to draw and shall not include discretionary conditions),
such Issuing Bank will confirm with the Paying Agent (by telephone or in
writing) that the Paying Agent has received a copy of applicable Notice of
Issuance from the Borrower and, if not, such Issuing Bank will provide the
Paying Agent with a copy thereof.  Unless the applicable Issuing Bank has
received written notice from any Lender or the Paying Agent, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, upon fulfillment of the applicable
conditions set forth in Section 3.02, make such Letter of Credit available to
the Borrower at its office referred to in Section 8.02 or as otherwise agreed
with the Borrower in connection with such Issuance.  In the event

 

25

--------------------------------------------------------------------------------


 

and to the extent that the provisions of any Letter of Credit Agreement shall
conflict with this Agreement, the provisions of this Agreement shall govern.

 

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such Issuing
Bank shall have all of the benefits and immunities (A) provided to the Paying
Agent in Article VII with respect to any acts taken or omissions suffered by
such Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and Letter of Credit Documents pertaining to such Letters of
Credit as fully as if the term “Paying Agent” as used in Article VII included
such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.

 

(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, in accordance with
Section 2.03(c), each Lender hereby absolutely and unconditionally agrees to pay
to the Paying Agent, for the account of such Issuing Bank, such Lender’s Ratable
Share of each drawing made under a Letter of Credit funded by such Issuing Bank
and not reimbursed by the Borrower on the date made, which amount will be
advanced, and deemed to be a Base Rate Advance to the Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.02. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.19, an assignment
in accordance with Section 8.06 or otherwise pursuant to this Agreement.

 

(c)           Drawing and Reimbursement.  (i) The payment by an Issuing Bank of
a draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance, which shall be a Base Rate Advance, in
the amount of such draft, without regard to minimum and multiples specified in
Section 2.01(a) for the principal amount of Base Rate Advances, but subject to
the conditions set forth in Section 3.02, and without regard to whether the
making of such an Advance would exceed such Issuing Bank’s Unused Commitment. 
Each Issuing Bank shall give prompt notice of each drawing under any Letter of
Credit issued by it to the Borrower and the Paying Agent.  Upon written demand
by such Issuing Bank, with a copy of such demand to the Paying Agent and the
Borrower, each Lender shall pay to the Paying Agent such Lender’s Ratable Share
of such outstanding Advance.  Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Promptly after
receipt thereof, the Paying Agent shall transfer such funds to such Issuing
Bank.  Each Lender agrees to fund its Ratable Share of an outstanding Advance on
(i) the Business Day on which demand therefor is made by such Issuing Bank,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  If and to the
extent that any Lender shall not have so made the amount of such Advance
available to the Paying Agent, such Lender agrees to pay to the Paying Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Paying Agent, at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing, for the account of such Issuing Bank.  If such
Lender shall pay to the Paying Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so

 

26

--------------------------------------------------------------------------------


 

paid in respect of principal shall constitute an Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.  A certificate of the applicable Issuing Bank submitted to
any Lender (through the Paying Agent) with respect to any amounts owing under
this subsection (c) shall be conclusive absent manifest error.

 

(ii)           With respect to any unreimbursed drawing under a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Advances because the conditions set forth in Section 3.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank an L/C Borrowing in the amount of such unreimbursed
amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Base Rate
(plus the Applicable Margin).  In such event, each Lender’s payment to the
Paying Agent for the account of the applicable Issuing Bank pursuant to this
Section 2.03(c) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iii)          Until a Lender funds its Revolving Credit Advance or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Ratable Share of such amount shall be solely for the account of such
Issuing Bank.

 

(iv)          At any time after the applicable Issuing Bank has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c)(i), if the
Paying Agent receives for the account of an Issuing Bank any payment in respect
of the related unreimbursed amount or interest thereon (whether directly from
the Borrower or otherwise, including proceeds of Cash Collateral applied thereto
by the Paying Agent), the Paying Agent will distribute to such Lender its
Ratable Share thereof in the same funds as those received by the Paying Agent.

 

(v)           If any payment received by the Paying Agent for the account of an
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned because
it its invalidated, declared to be fraudulent or preferential, set aside or
required (including pursuant to any settlement entered into by such Issuing Bank
in its discretion) to be repaid to a trustee, receiver or any other party in
connection with any proceeding under any debtor relief law or otherwise, each
Lender shall pay to the Paying Agent for the account of such Issuing Bank its
Ratable Share thereof on demand of the Paying Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Advances and the termination of this Agreement.

 

(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to
the Paying Agent (with a copy to the Borrower) on the first Business Day after
the Issuance, expiration, drawing or change of Available Amount of any Letter of
Credit, a report in the form of Exhibit E hereto or such other form as is
reasonably acceptable to the Paying Agent and (ii) to the Paying Agent (with a
copy to the Borrower) on the first Business Day of each month a written report
summarizing Issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit.

 

(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

 

(f)            Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of either the ISP or the UCP, as
applicable, shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, no Issuing Bank shall be responsible to the Borrower for, and no
Issuing Bank’s rights and remedies against the Borrower shall be impaired by,
any action or inaction of such Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or

 

27

--------------------------------------------------------------------------------


 

this Agreement, including the law or any order of a jurisdiction where such
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(g)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

SECTION 2.04.  Fees.  (a)  Commitment Fees.  The Borrower agrees to pay to the
Paying Agent for distribution to each Lender until the Termination Date
applicable to such Lender a commitment fee (the “Commitment Fee”) with respect
to such Lender’s Unused Commitment, at a rate per annum equal to the Commitment
Fee Percentage from time to time in effect on the amount of such Lender’s Unused
Commitment.  The Commitment Fees will commence to accrue on the Effective Date
and will be payable in arrears (i) on the third day of each January, April,
July and October and (ii) on the Termination Date applicable to such Lender

 

(b)           Paying Agent’s Fees.  The Borrower agrees to pay to the Paying
Agent, for its own account, such fees as may from time to time be agreed between
the Borrower and the Paying Agent.

 

(c)           Letter of Credit Fees.  (i)  Upon the issuance, extension or
renewal of each Letter of Credit by an Issuing Bank, the Borrower agrees to pay
to such Issuing Bank a fee in an amount to be agreed upon between such Issuing
Bank and the Borrower, payable on the date of such issuance (or on such other
date as may be agreed upon by such Issuing Bank and the Borrower).

 

(ii)           The Borrower agrees to pay to the Paying Agent, for the ratable
benefit of the Lenders (determined in accordance with the respective amounts of
their Commitments), a letter of credit fee at the Applicable Margin on the
maximum Available Amount of outstanding Letters of Credit issued pursuant to
Section 2.01(c) for the account of the Borrower, in each case payable quarterly
in arrears on the third day of each January, April, July and October after the
date of issuance until the date each such Letter of Credit shall expire or
terminate in accordance with its terms and on the date of such expiration or
termination; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.04(c) shall be payable,
to the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments in their respective Ratable Shares
allocable to such Letter of Credit pursuant to Section 2.21(a)(iv), with the
balance of such fee, if any, payable to the applicable Issuing Bank for its own
account.  If there is any change in the Applicable Margin during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.  Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit fees payable
under this clause (ii) shall accrue at the Default Rate.

 

(d)           Transfer Fee; Amendment Fee.  (i)  The Borrower agrees to pay to
each Issuing Bank, upon each transfer or amendment of a Letter of Credit issued
for the account of the Borrower, the normal and customary transfer fee or
amendment fee, as the case may be (or such other fee as the Borrower and such
Issuing Bank may agree upon), charged by such Issuing Bank upon the transfer or
amendment of letters of credit.

 

(e)           Letter of Credit Expenses.  The Borrower agrees to pay to each
Issuing Bank, on demand, sums equal to any and all reasonable charges such
Issuing Bank may assess, and expenses that such Issuing Bank may pay or incur,
relative to the issuance by such Issuing Bank of any Letter of Credit issued for
the account of the Borrower or to presentment to, or to a payment by, the
Issuing Bank thereunder.

 

28

--------------------------------------------------------------------------------


 

SECTION 2.05.  Termination or Reduction of the Commitments.  (a)  The Commitment
of each Lender shall be automatically terminated on the Termination Date
applicable to such Lender.

 

(b)           The Borrower shall have the right, upon at least three Business
Days’ notice to the Paying Agent, to terminate in whole, or, subject to
Section 2.19, permanently reduce ratably in part (in a minimum principal amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof), the
Unused Commitments).

 

(c)           The Letter of Credit Sublimit shall not be reduced until such time
as the Commitments shall equal such Letter of Credit Sublimit, and thereafter
shall reduce proportionately with any reduction in the amount of the Commitments
pursuant to this Section 2.05.

 

SECTION 2.06.  Repayment of Revolving Credit Advances.  The Borrower shall repay
to the Paying Agent for the account of each Lender on the Termination Date
applicable to such Lender the aggregate principal amount of the Revolving Credit
Advances owing to such Lender on such date.

 

SECTION 2.07.  Interest on Revolving Credit Advances.  (a)  Scheduled Interest. 
The Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin,
payable quarterly in arrears on the third day of each January, April, July and
October and on the date such Base Rate Advance shall be Converted into a
Eurodollar Rate Advance or paid in full.

 

(ii)           Eurodollar Rate Advances.  During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (x) the Eurodollar
Rate for such Interest Period plus (y) the Applicable Margin, payable on the
last day of each Interest Period and, if such Interest Period has a duration of
six months or twelve months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a) or (e), the Paying Agent shall, and
upon the occurrence and during the continuance of any other Event of Default,
the Paying Agent may, and upon the request of the Required Lenders shall,
require, the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) of this Section 2.07, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) of this
Section 2.07 and (ii) the amount of any interest, fee or other amount payable
hereunder or any other Loan Document that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on Base Rate Advances pursuant to clause (a)(i) of this Section 2.07
(the “Default Rate”), provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
whether or not previously required by the Paying Agent.

 

SECTION 2.08.  Interest Rate Determination.  (a)  The Paying Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Paying Agent for purposes of Section 2.07(a).

 

(b)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Paying
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.09.  Conversion of Revolving Credit Advances.  (a)  The Borrower may
on any Business Day, upon notice given to the Paying Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Sections 2.02(c),
2.07, 2.08, 2.09(d) and 2.11(c), Convert all or any Revolving Credit Advances of
one Type into Advances of the other Type; provided, however, that (i) except as
provided in Section 2.11(d), any Conversion of any Eurodollar Rate Advances into
Base Rate Advances shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Rate Advances, (ii) the Borrower may not Convert any
Base Rate Advances into Eurodollar Rate Advances unless such Base Rate Advances
are in an aggregate amount not less than $10,000,000 and (iii) no conversion of
any Revolving Credit Advances shall result in more separate Interests periods
than permitted under Section 2.02(b)(iv).  Each such notice of a Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Type and aggregate amount of Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
Interest Period for such Advances.

 

(b)           Each notice of Conversion shall be irrevocable and binding on the
Borrower and, in respect of any notice of Conversion to Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender solely as a result of any failure to Convert on
the date specified in such notice, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Eurodollar Rate Advance to be made by such Lender as part of such Conversion
when such Eurodollar Rate Advance, solely as a result of such failure, is not
made on such date.  Without prejudice to the survival of any other provision of
this Agreement, the provisions of this paragraph shall survive any termination
of this Agreement.

 

(c)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances having the same Interest Period shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Advances
shall automatically Convert into Base Rate Advances.

 

(d)           Upon the occurrence of any Default and so long as such Default
shall continue, (i) each Eurodollar Rate Advance will automatically, on the last
day of the then existing  Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert any
Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10.  Prepayments.  (a)  Optional Prepayments.  The Borrower may, upon
at least two Business Days’ notice in the case of Eurodollar Rate Advances, and
upon at least one Business Day’s notice in the case of Base Rate Advances, to
the Paying Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment pursuant to this
Section 2.10 shall be in an aggregate principal amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof and (ii) in the event of any such
prepayment of a Eurodollar Rate Advance, such prepayment shall either be made on
the last day of an Interest Period for such Eurodollar Rate Advance or shall be
made together with payment of all amounts required pursuant to Section 8.03(c).

 

(b)           Mandatory Prepayments.  (i)  The Borrower shall, on each Business
Day, pay to the Paying Agent for deposit in the Letter of Credit Collateral
Account an amount sufficient to cause the aggregate amount on deposit in such
Account to equal the amount by which the aggregate maximum Available Amount of
Letters of Credit then outstanding exceeds the Letter of Credit Sublimit on such
Business Day.

 

(ii)           All prepayments by the Borrower under this subsection (b) shall
be made together with accrued interest to the date of such prepayment on the
principal amount prepaid and shall be applied first against the Advances to be
prepaid that are Base Rate Advances and thereafter against the Advances to be
prepaid that are Eurodollar Rate Advances having Interest Periods ending as
close as possible to the date of such prepayment.

 

SECTION 2.11.  Increased Costs; Illegality.  (a)  If, due to either (i) the
introduction of or any change (including any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or change in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of

 

30

--------------------------------------------------------------------------------


 

law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Advances, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Paying Agent), pay to the Paying Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost.  A certificate as to the amount of such increased cost, submitted to the
Borrower and the Paying Agent by such Lender, shall be conclusive and binding
for all purposes, absent manifest error.

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type or of
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Paying Agent), the Borrower shall
pay to the Paying Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder or to the issuance
or maintenance of the Letters of Credit.  A certificate as to such amounts,
submitted to the Borrower and the Paying Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)           If, due to either (i) the introduction of or any change in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Issuing Bank or any Lender of agreeing to issue or of issuing or
maintaining any Letter of Credit or any participation therein, then the Borrower
shall from time to time, upon demand by such Issuing Bank or Lender (with a copy
of such demand to the Paying Agent), pay to the Paying Agent for the account of
such Issuing Bank or such Lender, as the case may be, additional amounts
sufficient to compensate such Issuing Bank or such Lender, as the case may be,
for such increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Paying Agent by such Issuing Bank or such
Lender, as the case may be, shall be conclusive and binding for all purposes,
absent manifest error.

 

(d)           Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, as reasonably determined by any Lender, or
any central bank or other Governmental Authority shall assert that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Paying Agent, (i) the
obligation of such Lender to make Eurodollar Rate Advances and to Convert
Advances into Eurodollar Rate Advances shall terminate and (ii) the Borrower
shall forthwith Convert all Eurodollar Rate Advances of such Lender then
outstanding into Base Rate Advances in accordance with Section 2.09, except that
such Conversion may occur, notwithstanding Section 2.09, other than on the last
day of the respective Interest Periods for such Eurodollar Rate Advances, if the
Borrower has paid all amounts payable under Section 8.03(c).

 

(e)           For the avoidance of doubt and notwithstanding anything herein to
the contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority ) or the applicable United States or foreign
regulatory authorities (whether or not having the force of law), in case for
this clause (y) pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

(f)            Without prejudice to the survival of any other provision of this
Agreement, the provisions of this Section 2.11 shall survive any termination of
this Agreement.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.12.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes, if any, without condition or deduction
for counterclaim, defense, recoupment or setoff, not later than 12:00 noon
(New York City time) on the day when due in U.S. dollars to the Paying Agent at
the Paying Agent’s Office in same day funds.  The Paying Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, Letter of Credit fees payable pursuant to
Section 2.04(c)(ii) or Commitment Fees ratably (other than amounts payable
pursuant to Section 2.04(b), 2.04(c)(i), 2.04(d), 2.11, 2.14, 2.17 or 8.03(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon any Assuming
Lender becoming a Lender hereunder as a result of an extension of the
Termination Date pursuant to Section 2.17 or as a result of a Commitment
Increase pursuant to Section 2.19, and upon the Paying Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Extension Date, the Paying Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender. 
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.06(d), from
and after the effective date specified in such Assignment and Acceptance, the
Paying Agent shall make all payments hereunder and under the Notes, if any, in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b)                                 The Borrower hereby authorizes (i) each
Issuing Bank on behalf of each Lender, if and to the extent payment owed to such
Lender is not made by the Borrower to the Paying Agent when due hereunder, to
charge from time to time against any or all of the Borrower’s accounts with such
Issuing Bank any amount so due and (ii) each Lender, if and to the extent
payment is not made when due hereunder, to charge from time to time against any
or all of the Borrower’s accounts with such Lender any amount so due to such
Lender prior to any sharing under Section 2.13.  Nothing contained in this
subsection (b) shall impair the obligations of any Lender under Section 2.13,
the rights of the Paying Agent or any Lender under Section 8.04 or any other
rights and remedies (including other rights of set-off) that the Paying Agent or
such Lender may have.

 

(c)                                  All computations of interest based on the
Base Rate (including when determined by reference to the Eurodollar Rate or the
Federal Funds Rate) shall be made by the Paying Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate and fees shall be made by the Paying Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Advance for the day on which the Advance is made,
and shall not accrue on an Advance, or any portion thereof, for the day on which
the Advance or such portion is paid, provided that any Advance that is repaid on
the same day on which it is made shall bear interest for one day.  Each
determination by the Paying Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d)                                 Whenever any payment hereunder or under the
Notes, if any, shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

 

(e)                                  Unless the Paying Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Paying Agent may assume that the Borrower has made such payment in full to the
Paying Agent on such date and the Paying Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent the Borrower
shall not have so made such payment in full to the Paying Agent, each Lender
shall repay to the Paying Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Paying Agent, at the greater of the Federal Funds

 

32

--------------------------------------------------------------------------------


 

Rate and a rate determined by the Paying Agent in accordance with banking
industry rules on interbank compensation.

 

SECTION 2.13.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances made by it in excess
of its ratable share of payments on account of the Revolving Credit Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Revolving Credit Advances made to the other
Lenders as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that (a) if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to each such other Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.20, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Advances
or subparticipations in Fronted L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply).  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.14.  Taxes.  (a)  Any and all payments by the Borrower hereunder or
under any Note shall be made, in accordance with Section 2.12, free and clear of
and without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including interest, additions to tax, and penalties thereon) imposed by the
United States of America or any political subdivision thereof (or, in the event
that the Borrower assigns any of its rights or obligations or any interest
hereunder or under any Notes, by any foreign country and its political
subdivisions in which the assignee is incorporated or is resident),
excluding,(x) in the case of each Lender and the Paying Agent, taxes imposed on
or measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which the Paying Agent or such Lender (as the
case may be) is organized or any political subdivision thereof and (y) in the
case of each Lender, taxes imposed on or measured by its net income, and
franchise taxes imposed on it, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof and (z) taxes imposed by
FATCA (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Paying Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Paying Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower agrees to pay any
current or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
under any Note or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any Note (hereinafter referred to as “Other
Taxes”).

 

(c)                                  The Borrower will indemnify each Lender and
the Paying Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender or the Paying Agent (as the case may be) and
any liability (including interest, expenses, additions to tax, and penalties)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  Payments under this indemnification
shall be made within 30 days from the date such Lender or the Paying Agent (as
the case may be) makes written demand therefor.  However, in

 

33

--------------------------------------------------------------------------------


 

the case of any Taxes not required by law to be deducted by the Borrower from or
in respect of any sum payable hereunder to any Lender or the Paying Agent,
payment under this indemnification must be made by the Borrower only if such
written demand has been made within 60 days from the date on which such Lender
or the Paying Agent, as the case may be, makes payment of the Taxes to the
relevant taxing authority.

 

(d)                                 Within 30 days after the reasonable request
therefor by the Paying Agent in connection with any payment of Taxes or Other
Taxes, the Borrower will furnish to the Paying Agent, at its address referred to
in, or determined pursuant to, Section 8.02, the original or a certified copy of
an official receipt from the jurisdiction to which payment is made evidencing
payment thereof or, if unavailable, a certificate from the Borrower’s treasurer
or responsible officer that states that such payment has been made and that sets
forth the date and amount of such payment.

 

(e)                                  Prior to or on the Effective Date in the
case of each Lender that is a Lender on the Effective Date, and on the date of
the Assignment and Acceptance or the Assumption Agreement, as the case may be,
pursuant to which it became a Lender in the case of each other Lender, and from
time to time thereafter if reasonably requested by the Borrower or the Paying
Agent, each Lender organized under the laws of a foreign jurisdiction that is
exempt from United States Federal withholding tax, or that is subject to such
tax at a reduced rate under an applicable treaty, with respect to payments under
this Agreement has provided or is herewith providing the Borrower or the Paying
Agent with an Internal Revenue Form W-8BEN or Form W-8ECI or other certificate
or document required under United States law to establish entitlement to such
exemption or reduced rate.  A determination of whether a Lender is exempt from
United States Federal withholding tax or is subject to such tax at a reduced
rate shall be within the reasonable judgment of the Lender.

 

(f)                                   If a payment made to a Lender hereunder
would be subject to United States federal withholding tax if such Lender were to
fail to comply with the applicable reporting requirements (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Paying Agent, at
the time or times prescribed by law in the case of requirements imposed by FATCA
and at such other time or times reasonably requested by the Borrower or the
Paying Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Paying
Agent as may be necessary for the Borrower or the Paying Agent to comply with
its obligations, to determine that such Lender has complied with such Lender’s
obligations or to determine the amount to deduct and withhold from such payment.

 

(g)                                  Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.14 shall survive the payment in full of
principal and interest hereunder.

 

SECTION 2.15.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.  The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the Paying
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a promissory note or other evidence of indebtedness, in form and
substance reasonably satisfactory to the Borrower and such Lender (each a
“Note”), payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender.

 

(b)                                 The Register maintained by the Paying Agent
pursuant to Section 8.06(d) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder, and
(iv) the amount of any sum received by the Paying Agent from the Borrower
hereunder and each Lender’s share thereof.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Entries made in good faith by the Paying
Agent in the Register pursuant to subsection (b) above, and by each Lender in
its account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement,
absent manifest error; provided, however, that the failure of the Paying Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

 

SECTION 2.16.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries.  Neither the Borrower nor any of
its Subsidiaries shall use the proceeds of any Borrowing or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.  Neither the Borrower nor any of its
Subsidiaries shall use the proceeds of any Borrowing or Letter of Credit (x) for
the purpose of financing any activities, business or transaction of or with any
Sanctioned Person or a Person known by the Borrower to be controlled by a
Sanctioned Person, or in any Sanctioned Country, except where such activities,
business or transaction could be conducted legally by a U.S. Person or (y) in
any other manner that would result in a violation of Sanctions by any Lender.

 

SECTION 2.17.  Extension of Termination Date.  (a)  At least 30 days but not
more than 60 days prior to any Extension Effective Date (but not more than
twice), the Borrower, by written notice to the Paying Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration.  The Paying Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, at least
20 days prior to such Extension Effective Date, notify the Borrower and the
Paying Agent in writing as to whether such Lender will consent to such
extension.  If any Lender shall fail to notify the Paying Agent and the Borrower
in writing of its consent to any such request for extension of the Termination
Date at least 20 days prior to the scheduled occurrence thereof at such time,
such Lender shall be deemed to be a Non-Consenting Lender with respect to such
request.  The Paying Agent shall notify the Borrower not later than 15 days
prior to the pending Extension Effective Date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

 

(b)                                 If all of the Lenders consent in writing to
any such request in accordance with subsection (a) of this Section 2.17, the
Termination Date in effect at such time shall, effective as at the next
Extension Effective Date (the “Extension Date”), be extended for one calendar
year; provided that on each Extension Date, no Default shall have occurred and
be continuing, or shall occur as a consequence thereof and the giving of a
request for extension shall constitute a representation and warranty by the
Borrower that the representations and warranties contained in Section 4.01 are
correct in all material respects (except for those representations and
warranties that are already qualified by materially or Material Adverse Effect,
which will not further be qualified by materiality) on and as of the date of
such notice and on such Extension Date, as though made on and as of such dates. 
If Lenders holding at least a majority in interest of the aggregate Commitments
at such time consent in writing to any such request in accordance with
subsection (a) of this Section 2.17, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.17
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.17 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14, 8.03 and 8.07, and its
obligations under Section 7.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date.  It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

 

(c)                                  If Lenders holding at least a majority in
interest of the aggregate Commitments at any time consent to any such request
pursuant to subsection (a) of this Section 2.17, the Borrower may arrange for
one or more Consenting Lenders or other Eligible Assignees (each such Eligible
Assignee that accepts an offer to assume a Non-Consenting Lender’s Commitment as
of the applicable Extension Date, and each Eligible Assignee

 

35

--------------------------------------------------------------------------------


 

that agrees to become a Lender hereunder pursuant to Section 2.19 being an
“Assuming Lender”) to assume, effective as of the Extension Date, any
Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $10,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $10,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

 

(i)                                     any such Consenting Lender or Assuming
Lender shall have paid to such Non-Consenting Lender (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the outstanding Revolving Credit Advances, if any, of such
Non-Consenting Lender plus (B) any accrued but unpaid Commitment Fees and fees
pursuant to Section 2.04(c)(ii) owing to such Non-Consenting Lender as of the
effective date of such assignment;

 

(ii)                                  all additional costs reimbursements,
expense reimbursements and indemnities payable to such Non-Consenting Lender,
and all other accrued and unpaid amounts owing to such Non-Consenting Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non-Consenting Lender; and

 

(iii)                               with respect to any such Assuming Lender,
the applicable processing and recordation fee required under Section 8.06(a) for
such assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14, 8.03 and 8.07, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Paying Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Paying Agent (an “Assumption Agreement”), duly executed by such Assuming Lender,
the Borrower and the Paying Agent, (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Paying
Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.17 shall have
delivered to the Paying Agent any Note or Notes held by such Non-Consenting
Lender.  Upon the payment or prepayment of all amounts referred to in clauses
(i), (ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.

 

(d)                                 If Lenders holding a majority in interest of
the aggregate Commitments (after giving effect to any assumptions pursuant to
subsection (c) of this Section 2.17) consent in writing to a requested extension
(whether by execution or delivery of an Assumption Agreement or otherwise) not
later than one Business Day prior to such Extension Date, the Paying Agent shall
so notify the Borrower, and, so long as no Default shall have occurred and be
continuing as of such Extension Date, or shall occur as a consequence thereof,
the Termination Date then in effect with respect to the Commitment of such
Consenting Lenders and Assuming Lenders shall be extended for the additional
one-year period described in subsection (a) of this Section 2.17, and all
references in this Agreement, and in the Notes, if any, to the “Termination
Date” shall, with respect to each Consenting Lender and each Assuming Lender for
such Extension Date, refer to the Termination Date as so extended.  Promptly
following each Extension Date, the Paying Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

 

(e)                                  If at any Termination Date, the sum of the
aggregate outstanding principal amount of Advances plus the Available Amount of
Letters of Credit outstanding exceed the Commitments of the Lenders having
Commitments that extend to a date later than such Termination Date, the Borrower
shall repay Advances and/or deposit funds into the Letter of Credit Collateral
Account in an amount equal to such excess.

 

36

--------------------------------------------------------------------------------


 

SECTION 2.18.  Obligations Absolute.  The obligations of the Borrower under this
Agreement in respect of any Letter of Credit, any Letter of Credit Agreement and
under any other agreement or instrument relating to any Letter of Credit shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including to the extent
permitted by law, the following circumstances:

 

(a)                                 any lack of validity or enforceability of
any Letter of Credit, any Letter of Credit Agreement or any other agreement or
instrument relating thereto (collectively, the “Letter of Credit Documents”) or
any Loan Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any Letter of Credit or any other amendment or waiver of
or any consent to departure from all or any of the Letter of Credit Documents or
any other Loan Document;

 

(c)                                  any exchange, release or nonperfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the obligations of the Borrower in respect
of any Letter of Credit;

 

(d)                                 the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), any of the Lenders, the
Paying Agent or any other Person, whether in connection with any Loan Document,
the transactions contemplated hereby or thereby or any unrelated transaction;

 

(e)                                  any draft, demand, certificate, statement
or any other document presented under or in connection with any Letter of Credit
or other Loan Document proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(f)                                   payment in good faith by an Issuing Bank
under a Letter of Credit against presentation of a draft or certificate that
does not comply with the terms of such Letter of Credit;

 

(g)                                  waiver by an Issuing Bank of any
requirement that exists for such Issuing Bank’s protection and not the
protection of the Borrower or any waiver by such Issuing Bank which does not in
fact materially prejudice the Borrower;

 

(h)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(i)                                     any payment made by an Issuing Bank in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit, but only if presentation after such date is authorized by the
Uniform Commercial Code, the ISP or the UCP, as applicable; and

 

(j)                                    any other circumstance or happening
whatsoever other than the payment in full of all obligations hereunder in
respect of any Letter of Credit or any agreement or instrument relating to any
Letter of Credit, whether or not similar to any of the foregoing, that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

 

SECTION 2.19.  Increase in the Aggregate Commitments.  (a) The Borrower may, at
any time but in any event not more than twice in any calendar year prior to the
latest Termination Date, by notice to the Paying Agent, request that the
aggregate amount of the Commitment be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to

 

37

--------------------------------------------------------------------------------


 

the latest scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Paying Agent; provided, however that
(i) in no event shall the aggregate amount of the Commitments at any time exceed
$3,750,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date no Default shall have
occurred and be continuing.

 

(b)                                 The Paying Agent shall promptly notify the
Lenders and such Eligible Assignees as have been identified by the Borrower of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments and such Eligible Assignees must respond to the requested Commitment
Increase (the “Commitment Date”).  Each Lender that is willing to participate in
such requested Commitment Increase (each an “Increasing Lender”) shall, in its
sole discretion, give written notice to the Paying Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its
Commitment.  If the Lenders and such Eligible Assignees notify the Paying Agent
that they are willing to increase or establish the amount of their respective
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders willing to participate therein and such Eligible Assignees in such
amounts as are agreed among the Borrower, the Paying Agent and the Issuing
Banks; provided, however, that the Commitment of each such Eligible Assignee
shall be not less than $10,000,000.  No Lender shall have any obligation to
participate in such a requested Commitment Increase, and the election of any
Lender to Participate in such a requested Commitment Increase shall not obligate
any other Lender to so participate.

 

(c)                                  On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.19(b) shall become a Lender party to this Agreement
as of such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the Paying
Agent shall have received on or before such Increase Date the following, each
dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors of the Borrower or the Executive Committee of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit C hereto;

 

(ii)                                  an Assumption Agreement from each Assuming
Lender, if any, duly executed by such Eligible Assignee, the Paying Agent and
the Borrower; and

 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Paying Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(c), the Paying Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

 

SECTION 2.20.  Cash Collateral.  (a) Certain Credit Support Events.  Upon the
request of the Paying Agent or any Issuing Bank if, as of the date 30 days prior
to the Termination Date, any Fronted L/C Obligation for any reason remains
outstanding, the Borrower shall immediately Cash Collateralize the then
outstanding amount of all Fronted L/C Obligations.  At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Paying Agent or
the applicable Issuing Bank, if such Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, the Borrower shall deliver to the Paying Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting
Lender) in respect of such Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Paying Agent, for the
benefit of the Paying Agent, the Issuing Banks and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.20(c).  If at any time the Paying Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Paying
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Paying Agent, pay or provide to the Paying Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.20 or Sections 2.03, 2.21 or 6.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Fronted L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 8.07(b)) or (ii) the
Paying Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of a Default
(and following application as provided in this Section 2.20 may be otherwise
applied in accordance with Section 6.02), and (y) the Person providing Cash
Collateral and the applicable Issuing Bank may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

SECTION 2.21.  The Defaulting Lenders.  (a) Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 8.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Paying Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Paying Agent by that Defaulting Lender pursuant to Section 8.04) under this
Agreement, shall be applied at such time or times as may be determined by the
Paying Agent as follows: first, to the payment of any amounts owing by that
Defaulting Lender to the Paying Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
hereunder; third, if so determined by the Paying Agent or requested by any
Issuing Bank, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; fifth, if so determined by the
Paying Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Advances under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or an Issuing Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment

 

39

--------------------------------------------------------------------------------


 

of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Advances or L/C Borrowings were made at a time
when the conditions set forth in Section 3.02 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or L/C Borrowings owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.04(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(c)(ii).

 

(iv)                              Reallocation of Ratable Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the “Ratable Share” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding principal amount of the Revolving Credit
Advances of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Paying Agent and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Paying Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Paying Agent may determine to be necessary to cause the Revolving Credit
Advances and funded and unfunded participations in Letters of Credit to be held
on a pro rata basis by the Lenders in accordance with their Ratable Shares
(without giving effect to Section 2.21(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

(a)                                 There shall have occurred no Material
Adverse Change since January 28, 2017.

 

40

--------------------------------------------------------------------------------


 

(b)                                 There shall exist no action, suit,
investigation, litigation or proceeding affecting the Borrower or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note or the consummation of the transactions
contemplated hereby, and there shall have been no adverse change in the status,
or financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

 

(c)                                  Nothing shall have come to the attention of
the Lenders during the course of their due diligence investigation to lead them
to believe that the Information Memorandum was or has become misleading,
incorrect or incomplete in any material respect; without limiting the generality
of the foregoing, the Lenders shall have been given such access to the
management, records, books of account, contracts and properties of the Borrower
and its Subsidiaries as they shall have requested.

 

(d)                                 All governmental and third party consents
and approvals necessary in connection with the transactions contemplated hereby
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.

 

(e)                                  The Borrower shall have notified each
Lender and the Paying Agent in writing as to the proposed Effective Date.

 

(f)                                   The Borrower shall have paid all accrued
fees and expenses of the Paying Agent, the Issuing Banks and the Lenders
(including the accrued fees and expenses of counsel to the Paying Agent).

 

(g)                                  On the Effective Date, the following
statements shall be true and the Paying Agent shall have received for the
account of each Lender a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:

 

(i)                                     The representations and warranties
contained in Section 4.01 are correct on and as of the Effective Date, and

 

(ii)                                  No event has occurred and is continuing
that constitutes a Default.

 

(h)                                 The Paying Agent shall have received on or
before the Effective Date the following, each dated such day, in form and
substance satisfactory to the Paying Agent and in sufficient copies for each
Lender:

 

(i)                                     Certified copies of the resolutions of
the Board of Directors of the Borrower approving this Agreement and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents.

 

(ii)                                  A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement, each other Loan
Document and the other documents to be delivered hereunder or thereunder.

 

(iii)                               A favorable opinion of Christine S.
Wheatley, Group Vice President, Secretary and General Counsel for the Borrower,
substantially in the form of Exhibit C hereto and as to such other matters as
any Lender through the Paying Agent may reasonably request.

 

41

--------------------------------------------------------------------------------


 

SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Lender to make an Advance (other than a Base Rate Advance
made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on the
occasion of each Borrowing and the obligation of each Issuing Bank to issue a
Letter of Credit shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing or Issuance (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Competitive Bid Borrowing, Notice of Revolving Credit Borrowing or
Notice of Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or Issuance such
statements are true):

 

(i)                                     the representations and warranties
contained in Section 4.01 (other than the representations and warranties in the
last sentence of subsection (e) and in subsection (f) (other than clause
(ii) thereof)) are correct in all material respects (except for those
representations and warranties that are already qualified by materially or
Material Adverse Effect, which will not further be qualified by materiality) on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing or Issuance of a Letter of Credit and to the application of the
proceeds therefrom, as though made on and as of such date, and

 

(ii)                                  no event has occurred and is continuing,
or would result from such Borrowing or Issuance of a Letter of Credit or from
the application of the proceeds therefrom, that constitutes a Default;

 

and (b) the Paying Agent shall have received such other approvals, opinions or
documents as any Lender through the Paying Agent may reasonably request.

 

SECTION 3.03.  Determinations Under Section 3.01.  Without limiting the
generality of the provisions of the last paragraph of Section 7.03, for purposes
of determining compliance with the conditions specified in Section 3.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Paying Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio.

 

(b)                                 The execution, delivery and performance by
the Borrower of the Loan Documents and which are delivered hereunder and the
consummation of the transactions contemplated hereby and thereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter, regulations
or by-laws, as applicable, or (ii) law or any contractual restriction binding on
or affecting the Borrower.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Borrower of any Loan Document, except for those
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect.

 

(d)                                 This Agreement has been, and each of the
other Loan Documents when delivered will have been, duly executed and delivered
by the Borrower.  This Agreement is, and each of the other Loan

 

42

--------------------------------------------------------------------------------


 

Documents, when delivered hereunder, will be, the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
their respective terms.

 

(e)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries and variable interest entities in which the
Borrower is the primary beneficiary as at January 28, 2017, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the Fiscal Year then ended, accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to each Lender, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied.  Since January 28, 2017, there has
been no Material Adverse Change.

 

(f)                                   There is no pending or threatened action,
suit, investigation, litigation or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) and there has been no adverse change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto, or (ii) purports to
affect the legality, validity or enforceability of the Loan Documents or the
consummation of the transactions contemplated hereby and thereby.

 

(g)                                  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance or of any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.

 

(h)                                 The Borrower is not an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

(i)                                     The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions and the Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower, any Subsidiary or any of their respective directors or officers,
or, to the knowledge of the Borrower, any of their respective employees or any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is, or
is controlled by, a Sanctioned Person.

 

(j)                                    The Borrower is not an EEA Financial
Institution.

 

(k)                                 The Borrower is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Internal Revenue Code; (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Internal Revenue Code; or (iv) a “governmental plan” within the meaning of
ERISA.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall remain outstanding, the Borrower will:

 

43

--------------------------------------------------------------------------------


 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and Environmental Laws, and  maintain
in effect policies and procedures reasonably designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and to the extent consistent with
prudent business practice.

 

(d)                                 Preservation of Corporate Existence, Etc. 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if a Responsible Officer of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time, permit the Paying Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants; provided
that unless a Default is continuing, such visitation shall be limited to once
per year for each of the Paying Agent and each Lender.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve all of its properties in good working order and condition, ordinary
wear and tear excepted, and maintain all necessary licenses and permits if, in
each case, failure to so maintain and preserve would result in a Material
Adverse Effect.

 

(h)                                 Reporting Requirements.  Furnish to the
Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each Fiscal
Year of the Borrower, the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous Fiscal Year and ending with the end of such quarter,
duly certified (subject to year-end

 

44

--------------------------------------------------------------------------------


 

audit adjustments) by a Financial Officer of the Borrower as having been
prepared in accordance with generally accepted accounting principles and
certificates of a Financial Officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03 and a calculation of the
Leverage Ratio, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each Fiscal Year of the Borrower, a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
containing the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such Fiscal Year and Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Required Lenders by
PricewaterhouseCoopers LLP or other independent public accountants acceptable to
the Required Lenders, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;

 

(iii)                               as soon as possible and in any event within
five days after the occurrence of each Default continuing on the date of such
statement, a statement of a Financial Officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

(iv)                              promptly after the sending or filing thereof,
copies of all quarterly and annual reports and proxy solicitations that the
Borrower sends to any of its securityholders, and copies of all reports on
Form 8-K that the Borrower or any Subsidiary files with the Securities and
Exchange Commission (other than reports on Form 8-K filed solely for the purpose
of incorporating exhibits into a registration statement previously filed with
the Securities and Exchange Commission);

 

(v)                                 promptly after the commencement thereof,
notice of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Borrower or any of its Subsidiaries of the type
described in Section 4.01(f); and

 

(vi)                              such other information respecting the Borrower
or any of its Subsidiaries as any Lender through the Paying Agent may from time
to time reasonably request.

 

The financial statements required to be delivered pursuant to clauses (i) and
(ii) and the reports required to be delivered pursuant to clause (iv) of this
Section 5.01(h) shall be deemed to have been delivered on the date on which the
same have been posted on the SEC’s website at www.sec.gov.

 

The Borrower hereby acknowledges that (a) the Paying Agent will make available
to the Lenders and the Issuing Banks materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees (w) all Borrower Materials that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof;

 

45

--------------------------------------------------------------------------------


 

(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Paying Agent, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Proprietary Information, they shall be treated as set forth
in Section 8.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Paying Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

(i)                                     Subsidiary Guarantors.  Notify the
Paying Agent at the time that any Subsidiary of the Borrower becomes a guarantor
of  any senior unsecured Debt of the Borrower in an outstanding principal amount
in excess of $50,000,000 , and promptly thereafter (and in any event within 30
days), cause such Subsidiary to (a) become a guarantor of the Borrower’s
obligations under the Loan Documents by executing and delivering to the Paying
Agent a counterpart of a guaranty in form and substance as the Paying Agent
shall deem appropriate for such purpose, and (b) deliver to the Paying Agent
documents of the types referred to in clauses (ii) and (iii) of
Section 3.01(h) and favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Paying Agent.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit shall
remain outstanding, the Borrower will not:

 

(a)                                 Liens, Etc.  Create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

 

(i)                                     Liens on any property or assets of any
corporation existing at the time such corporation becomes a Subsidiary provided
that such Lien does not extend to any other property of the Borrower or any of
its Subsidiaries;

 

(ii)                                  Liens on any property or assets (including
stock) existing at the time of acquisition of such property or assets by the
Borrower or any of its Subsidiaries, or Liens to secure the payment of all or
any part of the purchase price of such property or assets (including stock),
upon the acquisition of such property or assets by the Borrower or any of its
Subsidiaries or to secure Debt incurred, assumed or guaranteed by the Borrower
or any of its Subsidiaries for the purpose of financing all or any part of the
purchase price of such property or in the case of  real property, construction
or improvements thereon or attaching to property substituted by the Borrower to
obtain the release of a Lien on other property of the Borrower on which a Lien
then exists, which Debt is incurred, assumed or guaranteed prior to, at the time
of, or within 18 months after such acquisition (or in the case of real property,
completion of construction (including any improvements on an existing asset) or
commencement of full operations at such property, whichever is later (which in
the case of a retail store is the opening of the store for business to the
public)), provided that in the case of any such acquisition, construction or
improvement, the Lien shall not apply to any other property or assets
theretofore owned by the Borrower or any of its Subsidiaries;

 

(iii)                               Liens securing Debt owing by any Subsidiary
of the Borrower to the Borrower or to another Subsidiary of the Borrower;

 

46

--------------------------------------------------------------------------------


 

(iv)                              Liens on any property or assets of a
corporation existing at the time such corporation is merged into or consolidated
with the Borrower or any of its Subsidiaries or at the time of a purchase, lease
or other acquisition or the assets of a corporation or firm as an entirety or
substantially as an entirety by the Borrower or any of its Subsidiaries provided
that such Lien does not extend to any other property of the Borrower or any of
its Subsidiaries;

 

(v)                                 Liens on any property or assets of the
Borrower or any of its Subsidiaries in favor of the United States of America or
any State thereof, or any department, agency or instrumentality or political
subdivision of the United States of America or any State thereof, or in favor of
any other country, or any political subdivision thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any Debt incurred or guaranteed for the purpose of financing all or any
part of the purchase price (or, in the case of real property, the cost of
construction) of the property or assets subject to such Liens (including, but
not limited to, Liens incurred in connection with pollution control, industrial
revenue or similar financing);

 

(vi)                              Liens existing on properties or assets of the
Borrower or any of its Subsidiaries existing on the Effective Date; provided
that such Liens shall secure only those obligations which they secure on the
Effective Date or any extension, renewal or replacement thereof;

 

(vii)                           any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses (i) to (vi), inclusive; provided that
such extension, renewal or replacement shall be limited to all or a part of the
property or assets which secured the Lien so extended, renewed or replaced (plus
improvements and construction on real property);

 

(viii)                        Liens imposed by law, such as mechanics’,
workmen’s, repairmen’s, materialmen’s, carriers’ warehouseman’s, vendors’, or
other similar Liens arising in the ordinary course of business of the Borrower
or any of its Subsidiaries, or governmental (federal, state or municipal) Liens
arising out of contracts for the sale of products or services by the Borrower or
any of its Subsidiaries, or deposits or pledges to obtain the release of any of
the foregoing Liens;

 

(ix)                              pledges, Liens or deposits under worker’s
compensation laws or similar legislation and Liens or judgments thereunder which
are not currently dischargeable, or in connection with bids, tenders, contracts
(other than for the payment of money) or leases to which the Borrower or any of
its Subsidiaries is a party, or to secure the public or statutory obligations of
the Borrower or any of its Subsidiaries, or in connection with obtaining or
maintaining self-insurance or to obtain the benefits of any law, regulation or
arrangement pertaining to unemployment insurance, old age pensions, social
security or similar matters, or to secure surety, appeal or customs bonds to
which the Borrower or any of its Subsidiaries is a party, or in litigation or
other proceedings such as, but not limited to, interpleader proceedings, and
other similar pledges, Liens or deposits made or incurred in the ordinary course
of business;

 

(x)                                 Liens created by or resulting from any
litigation or other proceeding which is being contested in good faith by
appropriate proceedings, including Liens arising out of judgments or awards
against the Borrower or any of its Subsidiaries, with respect to which the
Borrower or such Subsidiary is in good faith prosecuting an appeal or
proceedings for review or for which the time to make an appeal has not yet
expired; or final unappealable judgment Liens which are satisfied within 30 days
of the date of judgment; or Liens incurred by the Borrower or any of its
Subsidiaries for the purpose of obtaining a stay or discharge in the course of
any litigation or other proceeding to which the Borrower or such Subsidiary is a
party;

 

(xi)                              Liens for taxes or assessments of governmental
charges or levies not yet due or delinquent, or which can thereafter be paid
without penalty, or which are being contested in good faith by appropriate
proceedings; landlord’s Liens on property held under lease; and any other

 

47

--------------------------------------------------------------------------------


 

Liens or charges incidental to the conduct of the business of the Borrower or
any of its Subsidiaries or the ownership of the property or assets of any of
them which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit and which do not, in the opinion of the
Borrower, materially impair the use of such property or assets in the operation
of the business of the Borrower or such Subsidiary or the value of such property
or assets for  the purposes of such business; or

 

(xii)                           Liens not permitted by the foregoing clauses
(i) to (xi), inclusive, if at the time of, and after giving effect to, the
creation or assumption of such Lien, the aggregate amount of all Debt of the
Borrower and its Subsidiaries secured by all Liens not so permitted by the
foregoing clauses (i) through (xi) above together with the Attributable Debt in
respect of Sale and Lease-Back Transactions (as such terms are defined in, and
such amount is calculated in accordance with, the Indenture) does not exceed 10%
of Consolidated Net Tangible Assets.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into any Person, or permit any of its Subsidiaries to do so, except that any
Subsidiary of the Borrower may merge or consolidate with or into any other
Subsidiary of the Borrower or into any other Person (so long as the surviving
corporation is a Subsidiary of the Borrower), and except that any Subsidiary of
the Borrower or any other Person may merge into the Borrower, provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)                                  Accounting Changes.  Make or permit, or
permit any of its Subsidiaries to make or permit, any significant change in
accounting policies or reporting practices, except as required by generally
accepted accounting principles.  The parties acknowledge that the Borrower and
its Subsidiaries may change their fiscal years to conform the fiscal years of
the Borrower and its Subsidiaries.

 

(d)                                 Sales, Etc. of Assets.  Sell, lease,
transfer or otherwise dispose of, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire any assets, except
(i) dispositions of assets in the ordinary course of its business, (ii) in a
transaction authorized by subsection (b) of this Section, (iii) pursuant to
sale-leaseback transactions for not less than fair market value, (iv) in a
transaction with any Subsidiary and (v) sales of assets for fair value, provided
that the aggregate value of such assets sold, leased, transferred or otherwise
disposed of pursuant to clause (v) during the term of this Agreement shall not
be greater than 20% of the total assets from time to time before giving effect
to the LIFO reserve of the Borrower and its Subsidiaries on a Consolidated
basis.

 

(e)                                  Subsidiary Debt.  Permit any of its
Subsidiaries to create or suffer to exist, any Debt other than:

 

(i)                                     Debt owed to the Borrower or to a wholly
owned Subsidiary of the Borrower;

 

(ii)                                  Debt consisting of Capital Lease
Obligations;

 

(iii)                               Debt (after deducting Debt permitted under
clauses (i), (ii), and (iv) of this Section 5.02(e)) aggregating for all of the
Borrower’s Subsidiaries not more than 5% of Consolidated Tangible Assets at any
one time outstanding; and

 

(iv)                              endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.

 

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

 

48

--------------------------------------------------------------------------------


 

(a)                                 Leverage Ratio.  Maintain a Leverage Ratio
(determined as of the last day of each Fiscal Quarter for the Rolling Period
ending on such day) of not greater than: 3.50:1.00.

 

(b)                              Fixed Charge Coverage Ratio.  Maintain a Fixed
Charge Coverage Ratio (determined as of the last day of any Fiscal Quarter for
the Rolling Period ending on such day) of not less than 1.70:1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.16, 5.01(d),
(e) or (h), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in any Loan Document on its part
to be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Paying
Agent or any Lender; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal or notional amount of at least $150,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)                                  The Borrower or any of its Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries seeking to adjudicate it
as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 30 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its

 

49

--------------------------------------------------------------------------------


 

property) shall occur; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

 

(f)                                   Any judgment or order for the payment of
money in excess of $150,000,000 shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)                                  Any Change of Control shall have occurred;
or

 

(h)                                 (x) A Reportable Event or Reportable Events,
or a failure to make a required installment or other payment (within the meaning
of Section 430(j) of the Internal Revenue Code) shall have occurred with respect
to any Plan or Plans, (y) a trustee shall be appointed by a United States
District Court to administer any such Plan or Plans or (z) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, that, in any such case, results in liability of the Borrower
or any of its Subsidiaries to the PBGC or to a Plan in an aggregate amount
exceeding $150,000,000 and an amount due the PBGC or a Plan in respect of such
liability in an amount exceeding $150,000,000 remains unpaid 30 days after such
payment is due; or

 

(i)                                     (i) the Borrower or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan, (ii) the Borrower or
such ERISA Affiliate does not have reasonable grounds for contesting such
Withdrawal Liability or is not in fact contesting such Withdrawal Liability in a
timely and appropriate manner and (iii) the amount of the Withdrawal Liability
specified in such notice, when aggregated with all other amounts required to be
paid by the Borrower or any of its ERISA Affiliates to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification) exceeds $150,000,000 and Withdrawal Liabilities in an
aggregate amount exceeding $150,000,000 remain unpaid 30 days after such payment
is due (unless such Withdrawal Liability is being contested in good faith by the
Borrower or any ERISA Affiliate); or

 

(j)                                    the Borrower or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if solely as a result of such reorganization or
termination the aggregate contributions of the Borrower and its ERISA Affiliates
to all Multiemployer Plans that are then in reorganization or have been or are
being terminated have been or will be increased over the amounts required to be
contributed to such Multiemployer Plans for their most recently completed plan
years by an amount exceeding $150,000,000 and any such contribution in an amount
exceeding $150,000,000 remains unpaid 30 days after such payment is due; or

 

(k)                                 any Loan Document shall not be for any
reason, or shall be asserted by the Borrower (except as otherwise expressly
provided in this Agreement or such Loan Document) not to be, in full force and
effect and enforceable in all material respects in accordance with its terms;

 

then, and in any such event, the Paying Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the obligation of each Lender to make Advances (other than Advances to be made
by an Issuing Bank or a Lender pursuant to Section 2.03(c)) to be terminated,
whereupon the same shall forthwith terminate, (ii) shall at the request, or may
with the consent, of any Issuing Bank or of the Required Lenders, by notice to
the Borrower, declare the obligation of any Issuing Bank to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and
(iii) shall at the request, or may with the consent, of

 

50

--------------------------------------------------------------------------------


 

the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of any Issuing Bank to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

SECTION 6.02.  Actions in Respect of Letters of Credit.  (a)  If, at any time
and from time to time, any Letters of Credit shall have been issued by any
Issuing Bank hereunder and (i) a Default shall have occurred and be continuing,
(ii) the Borrower shall have given notice of prepayment in whole under
Section 2.10 of all Advances or shall have prepaid in whole all Advances,
(iii) the latest Termination Date shall have occurred or (iv) if at any time, as
a result of prepayments pursuant to Section 2.10, the latest Termination Date
shall be a date not more than 30 days following the expiration of any Letter of
Credit, then, upon the occurrence of any of the events described in clauses
(i) through (iv) above, the Paying Agent may, and upon the request of any
Issuing Bank or of the Required Lenders shall, whether in addition to the taking
by the Paying Agent of any of the actions described in Article VI or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Paying Agent for its benefit and the ratable benefit of the
Lenders in same day funds at the Paying Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Paying Agent and under
the sole dominion and control of the Paying Agent for the benefit of the Paying
Agent and the ratable benefit of the Lenders at such place as shall be
designated by the Paying Agent, an amount equal to the amount of the Letter of
Credit Obligations.

 

(b)                                 The Borrower hereby pledges and assigns to
the Paying Agent for its benefit and the ratable benefit of the Lenders, and
grants to the Paying Agent for its benefit and the ratable benefit of the
Lenders a lien on and a security interest in, the following collateral (the
“Letter of Credit Collateral”):

 

(i)                                     the Letter of Credit Collateral Account,
all cash deposited therein, and all certificates and instruments, if any, from
time to time representing or evidencing the Letter of Credit Collateral Account;

 

(ii)                                  all Eligible Securities (as defined below)
from time to time held by the Paying Agent and all certificates and instruments
from time to time representing or evidencing Eligible Securities;

 

(iii)                               all notes, certificates of deposit and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Paying Agent for or on behalf of the Borrower in substitution for or in
respect of any or all of the then existing Letter of Credit Collateral;

 

(iv)                              all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Letter of
Credit Collateral; and

 

(v)                                 to the extent not covered by
clauses (i) through (iv) above, all proceeds of any or all of the foregoing
Letter of Credit Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(c)                                  The Borrower hereby authorizes the Paying
Agent to apply, from time to time after funds are deposited in the Letter of
Credit Collateral Account, funds then held in the Letter of Credit Collateral
Account to the payment of any amounts, in such order as the Paying Agent may
elect, as shall have become or shall become due and payable by the Borrower to
the Lenders in respect of the Letters of Credit.

 

51

--------------------------------------------------------------------------------


 

(d)                                 Neither the Borrower nor any Person claiming
or acting on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the Letter of Credit Collateral Account, except as
provided in Section 6.02(h); provided, however, that as long as no Default shall
have occurred and be continuing, and to the extent that there is an amount in
excess of $1,000,000 in the Letter of Credit Collateral Account at the end of
any Business Day after taking into account applications of funds, if any, from
the Letter of Credit Collateral Account made pursuant to Section 6.02(c), the
Paying Agent will, at the written request of the Borrower, from time to time
invest amounts on deposit in the Letter of Credit Collateral Account in such
instruments described in clause (b), (c) or (d) of the definition of the term
“Permitted Investments” in Section 1.01 as the Borrower may select and the
Paying Agent may approve (the “Eligible Securities”); provided further that in
order to provide the Paying Agent with a perfected security interest therein,
each investment in Eligible Securities shall be evidenced by negotiable
certificates or instruments, of which the Paying Agent shall take physical
possession.  If the Borrower shall have the right to have amounts on deposit in
the Letter of Credit Collateral Account invested by the Paying Agent, but shall
have failed to request the Paying Agent to invest such amounts, the Paying Agent
will endeavor to invest such amounts in such Eligible Securities as the Paying
Agent shall select.  Any interest received by the Paying Agent in respect of
Eligible Securities shall be credited against the Letter of Credit Obligations. 
Non-interest proceeds from Eligible Securities that are not invested or
reinvested in Eligible Securities as provided above shall be deposited and held
in cash in the Letter of Credit Collateral Account under the sole dominion and
control of the Paying Agent.

 

(e)                                  The Borrower agrees that it will not
(i) sell or otherwise dispose of any interest in the Letter of Credit Collateral
or (ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral,
except for the security interest created by this Section 6.02.

 

(f)                                   If any Event of Default shall have
occurred and be continuing:

 

(i)  The Paying Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off and otherwise apply all or any part of first, the Letter of Credit
Obligations and second, the obligations of the Borrower now or hereafter
existing under any of the Loan Documents, against the Letter of Credit
Collateral Account or any part thereof, in such order as the Paying Agent shall
elect.  The Paying Agent agrees promptly to notify the Borrower after any such
set-off and application made by the Paying Agent, provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of the Paying Agent under this Section 6.02(f) are in addition to
other rights and remedies (including other rights of set-off) that the Paying
Agent may have.

 

(ii)  The Paying Agent may also exercise, in its sole discretion, in respect of
the Letter of Credit Collateral Account, in addition to the other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of New York at that time, and the Paying Agent may, without
notice except as specified below, sell the Letter of Credit Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Paying Agent’s offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Paying Agent may deem commercially reasonable. 
The Borrower agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to the Borrower of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Paying Agent shall not be obligated to make any
sale of Letter of Credit Collateral or any part thereof, regardless of notice of
sale having been given.  The Paying Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(iii)  Any cash held in the Letter of Credit Collateral Account, and all cash
proceeds received by the Paying Agent in respect of any sale of, collection from
or other realization upon all or any part of the Letter of Credit Collateral
Account may, in the discretion of the Paying Agent, then or at any time
thereafter be applied (after payment of any amounts payable pursuant to
Section 8.03) in whole or in part

 

52

--------------------------------------------------------------------------------


 

by the Paying Agent for the ratable benefit of the Lenders against all or any
part of the obligations of the Borrower now or hereafter existing under any of
the Loan Documents in such order as the Paying Agent may elect.

 

(g)                                  The Paying Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Letter of
Credit Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Paying Agent accords its own property, it
being understood that the Paying Agent shall not have any responsibility or
liability (i) for ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Eligible Securities, whether or not the Paying Agent has or is deemed to have
knowledge of such matters, (ii) for taking any necessary steps to preserve
rights against any parties with respect to the Letter of Credit Collateral,
(iii) for the collection of any proceeds from Eligible Securities, (iv) by
reason of any invalidity, lack of value or uncollectability of any of the
payments received by the Paying Agent from obligors with respect to Eligible
Securities, or (v) for any loss resulting from investments made pursuant to
Section 6.02(d), except to the extent such loss was attributable to the Paying
Agent’s gross negligence or willful misconduct in complying with
Section 6.02(d), or (vi) in connection with any investments made pursuant to
Section 6.02(d) without a written request from the Borrower, or any failure by
the Paying Agent to make any such investment, provided that it acts in a
reasonably prudent manner.

 

(h)                                 Any surplus of the funds held in the Letter
of Credit Collateral Account and remaining after payment in full of all of the
obligations of the Borrower under this Agreement and under any other Loan
Document after the latest Termination Date shall be paid to the Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

 

ARTICLE VII

 

THE PAYING AGENT

 

SECTION 7.01.  Appointment and Authority.  Each Lender (in its capacity as a
Lender and an Issuing Bank (if applicable)) hereby irrevocably appoints Bank of
America to act on its behalf as the Paying Agent hereunder and under the other
Loan Documents and authorizes the Paying Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Paying Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Paying Agent and the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Paying Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

SECTION 7.02.  Rights as a Lender.  The Person serving as the Paying Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Paying
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Paying Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Paying Agent hereunder and without any
duty to account therefor to the Lenders.

 

SECTION 7.03.  Exculpatory Provisions.  The Paying Agent shall not have any
duties or obligations to the Lenders except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Paying Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

53

--------------------------------------------------------------------------------


 

(b)                                 shall not  have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
or that the Paying Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Paying Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Paying Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Paying Agent or any of its Affiliates in any capacity.

 

The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Paying
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.01 and 6.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Paying Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to Paying Agent by the Borrower, a Lender or an
Issuing Bank.

 

The Paying Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Paying Agent.

 

SECTION 7.04.  Reliance by Paying Agent.  The Paying Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Paying Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of an Advance, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Paying Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Paying Agent shall
have received notice to the contrary from such Lender or such Issuing Bank prior
to the making of such Advance or the issuance of such Letter of Credit.  The
Paying Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 7.05.  Indemnification.  (a) The Lenders agree to indemnify the Paying
Agent in its capacity as such (to the extent not reimbursed by the Borrower
without limiting the obligation of the Borrower to do so), ratably according to
the respective principal amounts of the Revolving Credit Advances then owing to
each of them (or if no Revolving Credit Advances are at the time outstanding or
if any Revolving Credit Advances are then owing to Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Paying Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Paying Agent under the Loan Documents
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Paying Agent’s gross
negligence or willful misconduct.  Without

 

54

--------------------------------------------------------------------------------


 

limitation of the foregoing, each Lender agrees to reimburse the Paying Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Paying Agent in connection with the
preparation, execution, delivery, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Paying Agent is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Paying Agent, any
Lender or a third party.

 

(b)                                 The Lenders agree to indemnify each Issuing
Bank (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Revolving Credit Advances then owing to each
of them (or if no Revolving Credit Advances are at the time outstanding or if
any Revolving Credit Advances are then owing to Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank under the Loan Documents, provided
that no Lender shall be liable for any portion of such indemnified costs
resulting from such Issuing Bank’s gross negligence or willful misconduct. 
Without limitation of the foregoing, each Lender agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including counsel fees) payable by the Borrower under Section 8.03, to
the extent such Issuing Bank is not promptly reimbursed for such costs and
expenses by the Borrower.

 

(c)                                  The failure of any Lender to reimburse the
Paying Agent or any Issuing Bank promptly upon demand for its share of any
amount required to be paid by the Lenders to the Paying Agent or an Issuing Bank
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Paying Agent or such Issuing Bank for its Ratable
Share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Paying Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount.  Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder.  In the case of any
investigation, litigation or proceeding giving rise to any indemnification under
this Section, this Section applies whether any such investigation, litigation or
proceeding is brought by the Paying Agent, an Issuing Bank, any Lender or a
third party.  Each of the Paying Agent and each Issuing Bank agrees to return to
the Lenders their respective shares of any amounts paid under this Section that
are subsequently reimbursed by the Borrower.

 

SECTION 7.06.  Delegation of Duties.  The Paying Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Paying
Agent.  The Paying Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Paying Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Paying Agent.  The Paying Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Paying
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

SECTION 7.07.  Resignation of Paying Agent.  (a)  The Paying Agent may at any
time give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the approval of the Borrower so long as no
Event of Default is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Paying Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Paying Agent may on behalf of the Lenders and the
Issuing Banks, appoint a successor Paying Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Paying Agent be
a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

55

--------------------------------------------------------------------------------


 

(b)                                 If the Person serving as Paying Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Paying Agent and, subject to
the approval of the Borrower so long as no Event of Default is continuing,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring Paying Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Paying Agent on behalf of the Lenders or the Issuing Banks under any of the
Loan Documents, the retiring Paying Agent shall continue to hold such collateral
security until such time as a successor Paying Agent is appointed) and (2) if
the Paying Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, all payments, communications and
determinations provided to be made by, to or through the Paying Agent shall
instead be made by or to each Lender and each Issuing Bank directly, until such
time as the Required Lenders appoint a successor Paying Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Paying Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Paying Agent, and the retiring Paying Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Paying Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Paying Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 8.03 shall
continue in effect for the benefit of such retiring Paying Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Paying Agent was acting as the
Paying Agent.

 

(b)                                 Any resignation by Bank of America as Paying
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Bank.  Upon the acceptance of a successor’s appointment as Paying Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (b) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

SECTION 7.08.  Non-Reliance on Paying Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Paying
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Paying
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

SECTION 7.09.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the bookrunners, Arrangers, syndication agent or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Paying Agent, a Lender
or an Issuing Bank hereunder.

 

SECTION 7.10.  Paying Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any debtor relief law or any other judicial proceeding
relative to the Borrower, the Paying Agent (irrespective of whether the
principal of any Advance or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Paying Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

 

56

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the
Advances, Letter of Credit Obligations and all other obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the Paying Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Paying Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Paying Agent under Sections 2.04 and 8.03) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Paying Agent and,
in the event that the Paying Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Paying Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Paying Agent and its agents and counsel, and any other amounts due the
Paying Agent under Sections 2.04 and 8.03.

 

Nothing contained herein shall be deemed to authorize the Paying Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or any Issuing Bank to
authorize the Paying Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Waivers; Amendments, Etc.  (a)  No failure or delay on the part
of the Paying Agent, the Issuing Banks or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuation of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Paying Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below (other than
a waiver of the minimum amount of Commitment assumed by an Assuming Lender
pursuant to Section 2.17 or by an assignee pursuant to Section 8.06, which may
be waived by unilateral consent of the Borrower), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders and either acknowledged by or notified to the
Paying Agent or (ii) in the case of a Letter of Credit, pursuant to an agreement
or agreements entered into by the Borrower and the applicable Issuing Bank;
provided, however, that no such agreement shall (A) change the principal amount
of any Advance or Letter of Credit Obligation, extend the final scheduled
maturity of any Advance, extend the scheduled date for payment (but not
prepayments) of principal of or interest on any Advance (other than as provided
in Section 2.17), forgive any such payment or any part thereof or reduce the
rate of interest on any Advance, in each case without the prior written consent
of each Lender affected thereby, (B) increase the amount or extend the
termination date of the Commitment of any Lender (other than as provided in
Section 2.17 or 2.19) or reduce or extend the date for payment of the Commitment
Fees or other amounts payable under this Agreement to any Lender, in each case
without the prior written consent of such Lender or (C) amend or modify the
second proviso of Section 2.01(c)(ii), or the provisions of Section 2.13, this
Section 8.01(b) or Section 8.05 or the definition of the term “Required
Lenders”, without the prior written consent of each Lender; and provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Paying Agent or the Issuing Banks hereunder without

 

57

--------------------------------------------------------------------------------


 

the prior written consent of the Paying Agent or the Issuing Banks,
respectively.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrower
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Paying Agent in accordance with Article VI for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Paying Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Paying Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 8.04 (subject to
the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any debtor relief law; and provided,
further, that if at any time there is no Person acting as Paying Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Paying Agent pursuant to Article VI and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 8.02.  Notices, Etc.  (a)  Notices.  Except as otherwise expressly
permitted herein, notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or the Paying Agent,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 8.02; and

 

(ii)                                  If to any Lender (including in its
capacity as Issuing Bank), at its address (or telecopy number) set forth on its
Administrative Questionnaire provided to the Paying Agent prior to the date
hereof or in the Assumption Agreement or Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy (except that, if a notice or communication sent by telecopy is not
given during normal business hours for the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next business day for the recipient), or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in
Section 8.02 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 8.02.  The Paying Agent shall
deliver to the Borrower a copy of each Administrative Questionnaire received by
it.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Paying
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Paying Agent that it is incapable of receiving
notices under such Article by electronic communication.   The Paying Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

58

--------------------------------------------------------------------------------


 

Unless the Paying Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Paying Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, any Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Paying Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Paying Agent and the Issuing Banks may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Paying Agent and the Issuing Banks.  In addition,
each Lender agrees to notify the Paying Agent from time to time to ensure that
the Paying Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Paying Agent, Issuing Banks and
Lenders.  The Paying Agent, the Issuing Banks and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices or Revolving
Credit Borrowings) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Paying Agent, each
Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, costs, expenses and liabilities have resulted
from the gross negligence or willful misconduct of such Person.  All telephonic
notices to and other telephonic communications with the Paying Agent may be
recorded by the Paying Agent, and each of the parties hereto hereby consents to
such recording.

 

SECTION 8.03.  Expenses; Indemnity.  (a)  The Borrower agrees to pay (i) the
reasonable fees, disbursements and other charges of counsel for the Paying Agent
and the Issuing Banks incurred in connection with the preparation of this
Agreement and the other Loan Documents or in connection with any amendments,

 

59

--------------------------------------------------------------------------------


 

modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated) and (ii) all reasonable
out-of-pocket expenses incurred by the Paying Agent, the Issuing Banks or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents or in connection
with the Advances or the Letters of Credit issued hereunder, including the
reasonable fees, disbursements and other charges of Shearman & Sterling LLP,
counsel for the Paying Agent and the Issuing Banks, in connection with any such
enforcement or protection and the reasonable fees, disbursements and other
charges of any other counsel for the Paying Agent, the Issuing Banks or any
Lender.  The Borrower further agrees that it shall indemnify the Paying Agent,
the Issuing Banks and the Lenders from, and hold them harmless against, any
documentary taxes, assessments or similar charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any Note.

 

(b)                                 The Borrower agrees to indemnify the Paying
Agent, the Issuing Banks and each Lender and each of their respective Related
Parties (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, disbursements and other
charges, incurred by or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) the use of the Letters of
Credit or proceeds of the Advances or (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether brought by a third party
or by the Borrower and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
have resulted from the gross negligence or willful misconduct of such Indemnitee
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.  The Borrower also agrees not to assert any claim against any
Indemnitee for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Advances, this Agreement, any of the
transactions contemplated hereby or the actual or proposed use of the Letters or
Credit of the proceeds of the Advances.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(c)                                  If any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of any Conversion, payment pursuant to
Section 2.06, prepayment pursuant to clause (ii) of the proviso to
Section 2.10(a) or acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall, upon demand by any
Lender (with a copy of such demand to the Paying Agent), pay to the Paying Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may incur as a
result of such payment, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.

 

(d)                                 The provisions of this Section 8.03 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Advances, the invalidity or unenforceability
of any term or provision of this Agreement, or any investigation made by or on
behalf of the Paying Agent, the Issuing Banks or any Lender.  All amounts due
under this Section 8.03 shall be payable on written demand therefor.

 

SECTION 8.04.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized, in addition to any other right
or remedy that any Lender may have by operation of law or otherwise, at any time
and from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower), to exercise its banker’s lien or right of
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, irrespective of whether such Lender
shall have made any demand under this Agreement or any Note and although such
obligations may be unmatured;

 

60

--------------------------------------------------------------------------------


 

provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Paying Agent for further application in accordance with the provisions of
Section 2.21 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Paying Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Paying Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.

 

SECTION 8.05.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower, the Paying Agent and the Issuing Banks and when the Paying
Agent shall have been notified by each Initial Lender that such Initial Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Paying Agent, the Issuing Banks and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 

SECTION 8.06.  Successors and Assigns.  (a)  Subject to Section 8.05, whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Borrower, the Paying
Agent, the Issuing Banks or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment, the
outstanding Letters of Credit and the Advances at the time owing to it);
provided, however, that (i) except in the case of an assignment to a Lender or
an Affiliate of a Lender, each of the Paying Agent, each Issuing Bank and the
Borrower must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld and such approval to be deemed granted by the
Borrower if not denied in a writing specifying the reasons for such denial
within ten Business Days); provided further, however, the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing on the date of the Assignment and Acceptance, (ii) except in the case
of an assignment to a Lender or an Affiliate of a Lender, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Paying Agent) shall not be less than $5,000,000 (or an amount
equal to the remaining balance of such Lender’s Commitment), (iii) the parties
to each such assignment shall execute and deliver to the Paying Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (except that such fee shall not be required with respect to assignments
to Affiliates), and (iv) the assignee, if it shall not be a Lender, shall
deliver to the Paying Agent an Administrative Questionnaire. Each assignment
shall be of a constant, and not a varying, percentage of the assigning Lender’s
rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances and Competitive Bid Advances owing to it).  Upon
acceptance and recording pursuant to paragraph (e) of this Section 8.06, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
and in no event shall precede the date of such recording, (i) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, shall have the rights and obligations of a
Lender under this Agreement and (ii) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto, but shall continue to be entitled to the benefits of
Sections 2.11, 2.14 and 8.03, as well as to any Commitment Fees accrued for its
account and not yet paid).  Notwithstanding the foregoing, (i) any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Bid Advances made by it outstanding at such time, and in such case
shall retain its rights hereunder in respect of any Advances so retained until
such Advances have been repaid in full in accordance with this Agreement.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Paying Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of

 

61

--------------------------------------------------------------------------------


 

participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Paying Agent, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Paying Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit in accordance with
its Ratable Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim created by it and that its Commitment, and the outstanding
balances of its Advances, in each case without giving effect to assignments
thereof that have not become effective, are as set forth in such Assignment and
Acceptance; (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of any amendments or
consents entered into prior to the date of such Assignment and Acceptance and
copies of the most recent financial statements delivered pursuant to
Section 5.01(h) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Paying Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Paying
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Paying Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 The Paying Agent shall maintain at its
address referred to in, or determined pursuant to, Section 8.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Advances owing to, each Lender
from time to time and whether such Lender is a Lender on the Effective Date, or
the assignee of such a Lender or an Assuming Lender.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Paying Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  In addition, the Paying Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee,
together with an Administrative Questionnaire completed in respect of the
assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) above to the extent
required under paragraph (b) above and the written consent (to the extent
required under paragraph (b) above), of the Paying Agent and the Borrower, the
Paying Agent shall (i) accept such Assignment and Acceptance, (ii) in the case
of the Paying Agent, record the information contained therein in the Register
and (iii) give prompt notice thereof to the Lenders and the Issuing Banks.  No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

 

62

--------------------------------------------------------------------------------


 

(f)                                   Each Lender may, without the consent of
the Borrower, the Paying Agent or any Issuing Bank, sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the outstanding of Letters of Credit and the Advances owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.11, 2.14 and 8.03 to the same extent as if
they were Lenders (provided that the Borrower shall not be required to reimburse
the participating banks or other entities pursuant to Section 2.11, 2.14 or 8.03
in an amount that exceeds the amount that would have been payable thereunder to
such Lender had such Lender not sold such participation), (iv) no participation
shall be sold to a natural person, the Borrower or an Affiliate of the Borrower
and (v) the Borrower, the Paying Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower and to approve
any amendment, modification or waiver of any provision of this Agreement
(provided that the participating bank or other entity may be provided with the
right to approve amendments, modifications or waivers affecting it with respect
to (A) any decrease in the Commitment Fees or other amounts payable hereunder
with respect to Commitments in which the participating bank or other entity has
purchased a participation, (B) any change in the amount of principal of, or
decrease in the rate at which interest is payable on, the Advances in which the
participating bank or other entity has purchased a participation or (C) any
extension of the final scheduled maturity of any Advance in which the
participating bank or other entity has purchased a participation.  Each Lender
that sells a participation shall maintain a register on which it enters the name
and address of each participant and the Commitment of, and principal amount of
the Advances owing to, each participant (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Advance or other
obligation under this Agreement) to any person except to the extent that such
disclosure is necessary to establish that such Advance or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Paying Agent (in its capacity as Paying Agent) shall have no
responsibility for maintaining a Participant Register.

 

(g)                                  Notwithstanding the limitations set forth
in paragraph (b) above, any Lender may at any time assign all or any portion of
its rights under this Agreement, including to a Federal Reserve Bank, without
the prior written consent of the Borrower, the Paying Agent or any Issuing Bank,
provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such Bank for such Lender as a party
hereto.

 

(h)                                 Except as expressly provided in this
Agreement, the Issuing Banks may not assign or delegate any of their respective
rights and duties hereunder without the prior written consent of the Borrower
and the Paying Agent.

 

(i)                                     The Borrower may, with the prior written
consent of the Paying Agent, replace any of the Lenders with one or more
assignees, provided (i) that the Lender being replaced has been paid in full for
all Advances made by such Lender and all other amounts accrued or due to such
Lender hereunder, (ii) that the full amount of the Commitments remain unchanged
and (iii) that the percentages of the total Commitments allocated to the Lenders
(other than any replaced Lenders) remain unchanged unless prior written consent
from any such affected Lenders has been obtained.  Upon any such replacement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.11, 2.14 and 8.03, as well as to any Commitment
Fees accrued for its account under Section 2.04 and not yet paid.

 

(j)                                    In the event that:

 

(i)                                     any Lender shall have refused (and shall
not have retracted such refusal) to make available any Advance on its part to be
made available hereunder, other than solely as a result of the failure of any
condition set forth in Article III to be satisfied (such condition not having
been effectively waived in accordance with the terms hereof);

 

63

--------------------------------------------------------------------------------


 

(ii)                                  any Lender shall have notified either the
Paying Agent or the Borrower (and shall not have retracted such notification)
that it does not intend to comply with any of its obligations hereunder, other
than solely as a result of the failure of any condition set forth in Article III
to be satisfied (such condition not having been effectively waived in accordance
with the terms hereof);

 

(iii)                               any Lender shall be a Defaulting Lender; or

 

(iv)                              any Lender shall make demand upon the Borrower
for any amount pursuant to Section 2.11 or 2.14;

 

the Borrower shall have the right, at its own expense, upon notice to such
Lender and the Paying Agent (A) to require such Lender, and such Lender hereby
agrees, to use commercially reasonable efforts to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 8.06(b)) all the interests, rights and obligations of such Lender to an
assignee; provided, however, that (1) no such assignment shall conflict with any
law, rule or regulation or order of any Governmental Authority and (2) the
Borrower or such assignee, as the case may be, shall pay to such Lender in same
day funds on the date of such assignment the principal of and interest accrued
on the date of payment on the Advances made by such Lender hereunder and all
other amounts accrued for such Lender’s account or owed to it hereunder or
(B) to replace such Lender with one or more assignees, provided, in the case of
this clause (B), (1) that the Lender being replaced has been paid in full for
all Advances made by such Lender and all other amounts accrued or due to such
Lender hereunder, (2) that the full amount of the Commitments remains unchanged
and (3) that the percentage of the total Commitments allocated to the Lenders
(other than any replaced Lenders) remains unchanged unless prior written consent
from such Lenders has been obtained, (4) no Default shall have occurred and be
continuing, (5) the replacement Lender is acceptable to the Paying Agent and
(6) if such replacement Lender is not an existing Lender, the Borrower shall
have paid the Paying Agent a processing and recordation fee of $3,500.  Upon any
assignment, such Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 2.11, 2.14 and 8.03, as well as to any
fees accrued for its account under Section 2.04 and not yet paid.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) of such Granting Lender, identified as such
in writing from time to time by the Granting Lender to the Paying Agent and the
Borrower, the option to provide to the Borrower all or any part of any Advance
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement provided that (i) nothing herein shall constitute a
commitment to make any Advance by any SPC and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof.  The making of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such
Advance were made by the Granting Lender.  Each party hereto hereby agrees that
no SPC shall be liable for any payment under this Agreement for which a Lender
would otherwise be liable, for so long as, and to the extent, the related
Granting Lender makes such payment.  In furtherance of the foregoing, each party
hereto hereby agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 8.06, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower or the Paying Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Advances to its Granting Lender or to any financial institutions (if consented
to by the Borrower and the Paying Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Advances made by such
SPC or to support the securities (if any) issued by such SPC to fund such
Advances and (ii) disclose on a confidential basis any non-public information
relating to its Advances to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit or liquidity enhancement to such SPC.

 

SECTION 8.07.  Confidentiality.  Unless otherwise agreed to in writing by the
Borrower, the Paying Agent and each Lender hereby agree to keep all Proprietary
Information (as defined below) confidential and not to disclose or reveal any
Proprietary Information to any Person other than the Paying Agent’s or such
Lender’s directors, officers, employees, Affiliates and agents and to actual or
potential assignees and participants, and then

 

64

--------------------------------------------------------------------------------


 

only on a confidential basis; provided, however, that the Paying Agent or any
Lender may disclose Proprietary Information (a) as required by law, rule,
regulation or judicial process or in connection with any litigation or other
proceeding relating to this Agreement (provided that the applicable Person shall
give the Borrower notice of such disclosure on the same day on which it
determines such disclosure to be necessary and in any event prior to such
disclosure to the extent not prohibited by law, and, if prior notice is
prohibited by law, shall give notice of such disclosure as promptly as is
legally permitted), (b) to its attorneys and accountants, (c) as required by any
state, or Federal or foreign authority or examiner regulating banks or banking,
and (d) subject to an agreement containing provisions substantially the same as
those of this Section which inures to the benefit of the Borrower, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.19 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations.  For purposes of this Agreement,
the term “Proprietary Information” shall include all information about the
Borrower or any of its Affiliates that has been furnished by the Borrower or any
of its Affiliates, whether furnished before or after the Effective Date, and
regardless of the manner in which it is furnished; provided, however, that
Proprietary Information does not include information that (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Paying Agent or any Lender not permitted by this Agreement, (ii) was available
to the Paying Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Paying Agent or such Lender by the Borrower or any of its
Affiliates or (iii) becomes available to the Paying Agent or any Lender on a
nonconfidential basis from a Person other than the Borrower or its Affiliates
who, to the best knowledge of the Paying Agent or such Lender, as the case may
be, is not otherwise bound by a confidentiality agreement with the Borrower or
any of its Affiliates, or is not otherwise prohibited from transmitting the
information to the Paying Agent or such Lender.

 

SECTION 8.08.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8.09.  Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic medium shall be effective as
delivery of a manually executed counterpart of this Agreement.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Paying Agent, any Arranger or any Issuing Bank, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

SECTION 8.10.  Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Paying Agent,
any Lender, or any affiliates, officers, directors, employees, agents and
advisors of the foregoing in any way relating to this Agreement or the
transactions relating hereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.02.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 8.11.  Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Paying Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Paying Agent,
as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Paying Agent or any Lender,
provide all documentation and other information that the Paying Agent or such
Lender reasonably requests that is necessary to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

SECTION 8.12.  No Liability of the Issuing Banks.  Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Banks, the Paying Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of an Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Agreement.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  Neither an Issuing Bank, the Paying Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such Issuing Bank shall be liable or responsible for:  (a) the use that may be
made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
provided that nothing herein shall be deemed to excuse such Issuing Bank if it
acts with gross negligence or willful misconduct in accepting such documents. 
Each Issuing Bank may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

SECTION 8.13.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Paying Agent, the
Arrangers, the Issuing Banks and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Paying Agent, the Arrangers, the Issuing Banks and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated

 

66

--------------------------------------------------------------------------------


 

hereby and by the other Loan Documents; (ii) (A) the Paying Agent, each
Arranger, each Issuing Bank and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) none of
the Paying Agent, any Arranger, any Issuing Bank or any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Paying Agent, the
Arrangers, the Issuing Banks and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Paying Agent, any
Arranger, any Issuing Bank or any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Paying Agent, the Arrangers, the Issuing Banks and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 8.14              Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

67

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 8.15.           ERISA Lender Representation.  Each Lender as of the
Closing Date represents and warrants as of the Closing Date to the Paying Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower, that such Lender is not and will not be
(i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Internal Revenue Code; (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Internal Revenue Code that is using “plan assets” of any such plans or accounts
to fund or hold Advances or perform its obligations under this Agreement; or
(iv) a “governmental plan” within the meaning of ERISA.

 

[The rest of this page is intentionally left blank.]

 

68

--------------------------------------------------------------------------------


 

SECTION 8.16  Waiver of Jury Trial.  Each of the Borrower, the Paying Agent and
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the Paying Agent
or any Lender in the negotiation, administration, performance or enforcement
thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE KROGER CO.

 

 

 

By

/s/ Carin L. Fike

 

Name:  Carin L. Fike

 

Title:  Vice President and Treasurer

 

 

 

BANK OF AMERICA, N.A., as

 

Paying Agent

 

 

 

By

/s/ Kyle D. Harding

 

Name:  Kyle D. Harding

 

Title:  Assistant Vice President

 

69

--------------------------------------------------------------------------------


 

Lenders

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Carlos J. Medina

 

Name:  Carlos J. Medina

 

Title:  Director

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Ekta Patel

 

Name:  Ekta Patel

 

Title:  Director

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Carolyn A. Kee

 

Name:  Carolyn A. Kee

 

Title:  Vice President

 

 

 

MIZUHO BANK, LTD.

 

 

 

By:

/s/ Bertram H. Tang

 

Name:  Bertram H. Tang

 

Title:  Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Joyce P. Dorsett

 

Name:  Joyce P. Dorsett

 

Title:  Senior Vice President

 

 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH

 

 

 

By:

/s/ Rita Walz-Cuccioli

 

Name:  Rita Walz-Cuccioli

 

Title:  Executive Director

 

 

 

By:

/s/ Terence Corcoran

 

Name:  Terence Corcoran

 

Title:  Senior Vice President

 

 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

By:

/s/ Ryan T. Hamilton

 

Name:  Ryan T. Hamilton

 

Title:  Vice President

 

70

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Miranda C. Stokes

 

Name:  Miranda C. Stokes

 

Title:  Managing Director

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

By:

/s/ Annie Carr

 

Name:  Annie Carr

 

Title:  Authorized Signatory

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jeffrey L. Stein

 

Name:  Jeffrey L. Stein

 

Title:  Senior Vice President

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Gordon MacArthur

 

Name:  Gordon MacArthur

 

Title:  Authorized Signatory

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

By:

/s/ William M. Feathers

 

Name:  William M. Feathers

 

Title:  Director

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By:

/s/ Eric Hill

 

Name:  Eric Hill

 

Title:  Authorized Signatory

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:  Joshua D. Elsea

 

Title:  Senior Vice President

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

/s/ John Di Legge

 

Name:  John Di Legge

 

Title:  Senior Vice President

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Robert Wilson

 

Name:  Robert Wilson

 

Title:  Vice President

 

71

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

By:

/s/ Michael King

 

Name:  Michael King

 

Title:  Authorized Signatory

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

By:

/s/ Steven P. Deck

 

Name:  Steven P. Deck

 

Title:  V.P.

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Sangeeta Shah

 

Name:  Sangeeta Shah

 

Title:  Director

 

 

 

FARM CREDIT BANK OF TEXAS

 

 

 

By:

/s/ Luis M. H. Requejo

 

Name:  Luis M. H. Requejo

 

Title:  Director Capital Markets

 

72

--------------------------------------------------------------------------------


 

SCHEDULE I

THE KROGER CO.

CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

 

Commitment

 

L/C Commitment

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

220,000,000

 

$

50,000,000

 

Wells Fargo Bank, National Association

 

$

220,000,000

 

$

50,000,000

 

Citibank, N.A.

 

$

220,000,000

 

$

50,000,000

 

Mizuho Bank, Ltd.

 

$

220,000,000

 

$

50,000,000

 

U.S. Bank National Association

 

$

220,000,000

 

$

50,000,000

 

Banco Santander, S.A. New York Branch

 

$

167,500,000

 

 

 

Branch Banking & Trust Company

 

$

167,500,000

 

 

 

Fifth Third Bank

 

$

167,500,000

 

 

 

Goldman Sachs Bank USA

 

$

167,500,000

 

 

 

PNC Bank, National Association

 

$

167,500,000

 

 

 

Royal Bank of Canada

 

$

167,500,000

 

 

 

The Bank of New York Mellon

 

$

167,500,000

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

167,500,000

 

 

 

The Huntington National Bank

 

$

70,000,000

 

 

 

The Northern Trust Company

 

$

70,000,000

 

 

 

Comerica Bank

 

$

50,000,000

 

 

 

Morgan Stanley Bank, N.A.

 

$

40,000,000

 

 

 

Manufacturers and Traders Trust Company

 

$

30,000,000

 

 

 

The Bank of Nova Scotia

 

$

30,000,000

 

 

 

Farm Credit Bank of Texas

 

$

20,000,000

 

 

 

 

 

 

 

 

 

Total:

 

$

2,750,000,000

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(c)

 

STAND-BY LETTERS OF CREDIT

 

BANK

 

LOC #

 

FACE
AMOUNT

 

EXP
DATE

 

BENEFICIARY

 

REFERENCE

 

USBank

 

CINA00600

 

$

1,000,000.00

 

3/20/18

 

Arkansas WC

 

Arkansas W/C

 

USBank

 

STL02684

 

$

10,000.00

 

9/28/18

 

Jefferson County Public Works

 

(024) Louisville L-339

 

USBank

 

STL05774

 

$

50,000.00

 

7/15/18

 

Queen Tut, LLC

 

(610) Loaf N Jug

 

USBank

 

STL05966

 

$

8,000.00

 

8/19/18

 

City Utilities Commission

 

(024) Louisville Utility Deposit

 

USBank

 

STL09554

 

$

149,500.00

 

1/28/18

 

City of Franklin, Tennessee

 

(026) Nashville

 

USBank

 

STL10654

 

$

179,714.00

 

9/19/18

 

City of Germantown

 

(025) Delta # V-419

 

USBank

 

STL10924

 

$

931,287.78

 

12/18/17

 

City of Grand Junction

 

(620) City Market # 444 - Off-Site Improvements

 

USBank

 

STL11020

 

$

2,883,511.00

 

9/24/18

 

Town of Erie

 

(620) King Soopers # 129

 

USBank

 

STL11040

 

$

100,430.00

 

10/14/17

 

Town of Eagle, Colorado

 

(620) City Market # 434

 

USBank

 

STL11064

 

$

570,020.00

 

11/3/18

 

South Valey Sewer District

 

(706) Smith’s # 276

 

USBank

 

STL11162

 

$

24,500.00

 

3/1/18

 

Town of Collierville

 

(025) Delta # V-387

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

68114840

 

$

98,000.00

 

9/1/17

 

City of Hernando

 

(025) Delta 478

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

6,004,962.78

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01(b)

DISCLOSED LITIGATION

 

Any actions, suits, investigations, litigation or proceedings disclosed in
Borrower’s periodic or current reports filed with the SEC are incorporated by
reference in this Schedule 3.01(b).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(C)
REQUIRED AUTHORIZATIONS AND APPROVALS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02
PAYING AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

BORROWER

 

The Kroger Co.

1014 Vine Street

Cincinnati, Ohio 45202-1100

Attn:  Treasurer

 

PAYING AGENT:

 

Paying Agent Office:
(For financial/loan activity — advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Attention:  Libby Russell

Phone:  980-386-8451

Fax:  704-409-0004

Electronic libby.russell@baml.com

 

Remittance Instructions:

Bank of America, N.A.

ABA #: 026-009-593 New York, NY

Account #: 1366072250600

Attn: Wire Clearing Acct for Syn Loans-LIQ

Ref: The Kroger Company

 

Issuing Bank’s Office:

(For fee payments due Issuing Bank only and new Letter of Credit requests and
amendments):

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pa. 18507

Attention:  Trade Operations

Tel: 570-496-9619

Facsimile: 800-755-8740

Email: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

Bank of America, N.A.

 

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby

Ref: Kroger Company & LC #

 

Other Notices as Paying Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Kyle Harding

Assistant Vice President

Agency Management - East

900 W Trade Street

NC1-026-06-03

Charlotte, NC 28255

Voice: 980.275.6132

Fax: 704.719.5215

e-mail: kyle.d.harding@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Bank of America, N.A., as Paying Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Address]                                                                                                                                                                                                                                            
[Date]

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, The Kroger Co., refers to the Credit Agreement, dated as of
November 8, 2010, amended and restated as of January 25, 2012,  amended and
restated as of June 30, 2014 and further amended and restated as of August 29,
2017 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto, Bank of America, N.A., as a
Co-Administrative Agent and Paying Agent for said Lenders, Wells Fargo Bank,
National Association, as a Co-Administrative Agent, Citibank, N.A., as
Syndication Agent, and Mizuho Bank, Ltd. and U.S. Bank National Association, as
Co-Documentation Agents, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Revolving Credit Borrowing is                , 20  .

 

(ii)                                  The Type of Advances comprising the
Proposed Revolving Credit Borrowing is [Base Rate Advances] [Eurodollar Rate
Advances].

 

(iii)                               The aggregate amount of the Proposed
Revolving Credit Borrowing is $               .

 

[(iv)                          The initial Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Revolving Credit Borrowing is      
month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)                               the representations and warranties contained
in Section 4.01 of the Credit Agreement (other than the representations and
warranties in the last sentence of subsection (e) and in subsection (f) (other
than clause (ii) thereof)) are correct in all material respects (except for
those representations and warranties that are already qualified by materially or
Material Adverse Effect, which will not further be qualified by materiality),
before and after giving effect to the Proposed Revolving Credit Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

 

(B)                               no event has occurred and is continuing, or
would result from such Proposed Revolving Credit Borrowing or from the
application of the proceeds therefrom, that constitutes a Default; and

 

--------------------------------------------------------------------------------


 

(C)                               the aggregate amount of the Proposed Revolving
Credit Borrowing and all other Borrowings to be made on the same day under the
Credit Agreement is within the aggregate amount of the Unused Commitments.

 

 

Very truly yours,

 

 

 

THE KROGER CO.

 

 

 

 

 

 

By

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2 - FORM OF NOTICE OF

COMPETITIVE BID BORROWING

 

Bank of America, as Paying Agent

for the Lenders parties

to the Credit Agreement

referred to below

 

[Date]

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, The Kroger Co., refers to the Credit Agreement, dated as of
November 8, 2010, amended and restated as of January 25, 2012,  amended and
restated as of June 30, 2014 and further amended and restated as of August 29,
2017 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto, Bank of America, N.A., as a
Co-Administrative Agent and Paying Agent for said Lenders, Wells Fargo Bank,
National Association, as a Co-Administrative Agent, Citibank, N.A., as
Syndication Agent, and Mizuho Bank, Ltd. and U.S. Bank National Association, as
Co-Documentation Agents, and hereby gives you notice, irrevocably, pursuant to
Section 2.01(b) of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

 

(A)

Date of Competitive Bid Borrowing

 

 

(B)

Amount of Competitive Bid Borrowing

 

 

(C)

[Maturity Date] [Interest Period]

 

 

(D)

Interest Rate Basis

 

 

(E)

Interest Payment Date(s)

 

 

(F)

 

 

 

 

(G)

 

 

 

 

(H)

 

 

 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

 

(a)                                 the representations and warranties contained
in Section 4.01 of the Credit Agreement (other than the representations and
warranties in the last sentence of subsection (e) and in subsection (f) (other
than clause (ii) thereof)) are correct in all material respects (except for
those representations and warranties that are already qualified by materially or
Material Adverse Effect, which will not further be qualified by materiality),
before and after giving effect to the Proposed Competitive Bid Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

 

(b)                                 no event has occurred and is continuing, or
would result from the Proposed Competitive Bid Borrowing or from the application
of the proceeds therefrom, that constitutes a Default; and

 

(c)                                  the aggregate amount of the Proposed
Competitive Bid Borrowing and all other Borrowings to be made on the same day
under the Credit Agreement is within the aggregate amount of the Unused
Commitments.

 

--------------------------------------------------------------------------------


 

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.01(b) of the Credit
Agreement.

 

 

Very truly yours,

 

 

 

THE KROGER CO.

 

 

 

 

 

 

By

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3 - FORM OF

NOTICE OF ISSUANCE

 

, as Issuing Bank

[Address]

 

Bank of America, N.A., as Paying Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Address]                                                                                                                                                                                                                                            
[Date]

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, The Kroger Co., refers to the Credit Agreement, dated as of
November 8, 2010, amended and restated as of January 25, 2012,  amended and
restated as of June 30, 2014 and further amended and restated as of August 29,
2017 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto, Bank of America, N.A., as a
Co-Administrative Agent and Paying Agent for said Lenders, Wells Fargo Bank,
National Association, as a Co-Administrative Agent, Citibank, N.A., as
Syndication Agent, and Mizuho Bank, Ltd. and U.S. Bank National Association, as
Co-Documentation Agents, and hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that the undersigned hereby requests a Letter of Credit
under the Credit Agreement, and in that connection sets forth below the
information relating to the Issuance of such Letter of Credit (the “Proposed
Issuance”) as required by Section 2.03(a) of the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Issuance is           , 20  .

 

(ii)                                  The Available Amount of such Letter of
Credit is           .

 

(iii)                               The expiration date of such Letter of Credit
is           , 20  .

 

(iv)                              The name and address of the beneficiary of
such Letter of Credit is           .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Issuance:

 

(A)                               the representations and warranties contained
in Section 4.01 of the Credit Agreement (other than the representations and
warranties in the last sentence of subsection (e) and in subsection (f) (other
than clause (ii) thereof)) are correct in all material respects (except for
those representations and warranties that are already qualified by materially or
Material Adverse Effect, which will not further be qualified by materiality),
before and after giving effect to the Proposed Issuance and to the application
of the proceeds therefrom, as though made on and as of such date;

 

(B)                               no event has occurred and is continuing, or
would result from such Proposed Issuance or from the application of the proceeds
therefrom, that constitutes a Default; and

 

--------------------------------------------------------------------------------


 

(C)                               the aggregate Available Amount of the Proposed
Issuance is within (i) the aggregate amount of the Unused Commitments, (ii) the
Letter of Credit Sublimit and (iii) the L/C Commitment of the applicable Issuing
Bank.

 

 

Very truly yours,

 

 

 

THE KROGER CO.

 

 

 

 

 

 

By

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of November 8, 2010, amended
and restated as of January 25, 2012,  amended and restated as of June 30, 2014
and further amended and restated as of August 29, 2017 (as amended or modified
from time to time, the “Credit Agreement”) among The Kroger Co., an Ohio
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement),
Bank of America, N.A., as a Co-Administrative Agent and Paying Agent for said
Lenders, Wells Fargo Bank, National Association, as a Co-Administrative Agent,
Citibank, N.A., as Syndication Agent, and Mizuho Bank, Ltd. and U.S. Bank
National Association, as Co-Documentation Agents.  Terms defined in the Credit
Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof (other than in respect of Competitive Bid
Advances and Competitive Bid Notes) equal to the percentage interest specified
on Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement (other than in respect of Competitive Bid Advances and Competitive Bid
Notes).  After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.

 

2.                                      The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim created
by it; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the
Revolving Credit Note held by the Assignor and requests that the Paying Agent
exchange such Revolving Credit Note for a new Revolving Credit Note payable to
the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto or new Revolving Credit Notes payable to the order of
the Assignee in an amount equal to the Commitment assumed by the Assignee
pursuant hereto and the Assignor in an amount equal to the Commitment retained
by the Assignor under the Credit Agreement, respectively, as specified on
Schedule 1 hereto.

 

3.                                      The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Paying Agent, the Assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Paying Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement as are delegated to the Paying
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) attaches any U.S.
Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement; and (vi) represents and warrants as of the Effective Date (as defined
below) to the Paying Agent and each Arranger and their respective Affiliates,
and not, for the avoidance of doubt, for the benefit of the Borrower, that it is
not and will not be (A) an employee benefit plan subject to Title I of ERISA,
(B) a plan or account subject to Section 4975 of the Internal Revenue Code,
(C) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Internal Revenue Code that is using “plan assets” of
any such plans or accounts to fund or hold Advances or perform its obligations
under the Credit Agreement, or (D) a “governmental plan” within the meaning of
ERISA.

 

--------------------------------------------------------------------------------


 

4.                                      Following the execution of this
Assignment and Acceptance, it will be delivered to the Paying Agent for
acceptance and recording by the Paying Agent.  The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by the Paying Agent, unless otherwise specified on Schedule 1 hereto.

 

5.                                      Upon such acceptance and recording by
the Paying Agent, as of the Effective Date, (i) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

6.                                      Upon such acceptance and recording by
the Paying Agent, from and after the Effective Date, the Paying Agent shall make
all payments under the Credit Agreement and the Revolving Credit Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Revolving Credit Notes for periods
prior to the Effective Date directly between themselves.

 

7.                                      This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

8.                                      This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier or other electronic medium shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

 

 

%

 

 

 

 

Assignee’s Commitment:

$

 

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

 

 

$

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignee:

 

 

$

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignor:

 

 

$

 

 

 

 

Effective Date*:                     , 20

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                , 20

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                , 20

 

 

 

Domestic Lending Office:

 

[Address]

 

 

 

Eurodollar Lending Office:

 

[Address]

 

 

Accepted and Approved this

 

           day of                , 20

 

 

 

BANK OF AMERICA, N.A., as Paying

 

Agent

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to the
Paying Agent.

 

3

--------------------------------------------------------------------------------


 

Approved this      day

 

of                , 20

 

 

 

 

 

as Issuing Bank

 

 

 

 

By

 

 

 

Title:

 

 

 

Approved this      day

 

of                , 20

 

 

 

THE KROGER CO.

 

 

 

 

By

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

EXHIBIT C - FORM OF

 

OPINION OF COUNSEL

 

FOR THE BORROWER

 

To each of the Lenders parties

to the Credit Agreement referred to below

and to Bank of America, N.A.,

as Paying Agent

 

The Kroger Co.

 

Ladies and Gentlemen:

 

As Group Vice President, Secretary and General Counsel of The Kroger Co., an
Ohio corporation (the “Company”), I am familiar with its affairs and, to the
extent necessary to render this opinion, the affairs of its subsidiaries and in
particular the Credit Agreement, dated as of November 8, 2010, amended and
restated as of January 25, 2012,  amended and restated as of June 30, 2014 and
further amended and restated as of August 29, 2017 (the “Credit Agreement”),
among the Company, the banking institutions listed on the signature
pages thereof (the “Lenders”), Bank of America, N.A., as a Co-Administrative
Agent and Paying Agent for said Lenders, Wells Fargo Bank, National Association,
as a Co-Administrative Agent, Citibank, N.A., as Syndication Agent, and Mizuho
Bank, Ltd. and U.S. Bank National Association, as Co-Documentation Agents.  This
opinion is delivered to you pursuant to the Credit Agreement.  All capitalized
terms used herein which are defined in, or by reference in, the Credit Agreement
have the meanings assigned to such terms in, or by reference in, the Credit
Agreement unless otherwise indicated herein.

 

In connection with the preparation of this opinion, I have examined originals,
or certified, conformed or reproduction copies, of such corporate records,
agreements, instruments and documents of the Borrower, such certificates of
public officials and such other documents as I have deemed necessary or
appropriate to its preparation and delivery.  In all such examinations, I have
assumed the genuineness of all signatures on original or certified, conformed or
reproduction copies of documents of all parties other than the Company and the
conformity to original or certified copies of all copies submitted to me as
conformed or reproduction copies.  As to various questions of fact relevant to
such opinions, I have relied upon, and assume the accuracy of, statements or
certificates of public officials and statements or certificates of officers or
representatives of the Borrower and others.  I am familiar with the proceedings
of the Board of Directors of the Borrower in connection with the Credit
Agreement.

 

Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:

 

(1)                                 The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Ohio.  The Borrower has all requisite corporate power and authority to own or
lease and operate its properties, and to carry on its business as presently
conducted.  The Borrower has the corporate power and authority to execute and
deliver the Credit Agreement, and to perform its obligations under the Credit
Agreement.  The Borrower is duly qualified or licensed to do business as a
foreign corporation in good standing in all jurisdictions in which it owns or
leases assets or in which the conduct of its business requires it to so qualify
or be licensed except where the failure to be so licensed or qualified is not
likely to have a material adverse effect on the business, condition (financial
or otherwise), performance, operation, properties or prospects thereof.

 

(2)                                 The Credit Agreement has been duly executed
and delivered on behalf of the Borrower.

 

(3)                                 There are no pending or overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator which, (a) except as set forth in the

 

--------------------------------------------------------------------------------


 

Credit Agreement, are reasonably likely to have a Material Adverse Effect or
(b) purport to affect the legality, validity or enforceability of the Credit
Agreement.

 

(4)                                 The execution and delivery by the Borrower
of the Credit Agreement and the performance by the Borrower of its obligations
under the Credit Agreement (a) have been duly authorized by all necessary
corporate action, (b) do not require any filing or registration with, or
approval or consent of, any governmental agency or authority generally
applicable to corporations for profit that has not been made or obtained, and
(c) do not contravene (i) any provisions of the Articles of Incorporation of the
Borrower or Regulations of the Borrower and all amendments thereto, or (ii) any
present law, or governmental regulation of any governmental agency or authority
of the State of Ohio generally applicable to corporations for profit which, to
my knowledge, is applicable to the Borrower.

 

(5)                                 The execution and delivery by the Borrower
of the Credit Agreement and the performance by it of its obligations thereunder,
to my knowledge, will not contravene any indenture, loan or credit agreement,
lease, guarantee, mortgage, security agreement, bond, note or other agreement or
instrument, or any order, writ, judgment, award, injunction or decree, which
affect or purport to affect any of the rights or obligations of the Borrower
under the Credit Agreement, except as disclosed in the Credit Agreement.

 

(6)                                 No authorization, consent, approval or other
action by, and no notice to or filing with, any governmental authority is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement.

 

(7)                                 The Credit Agreement constitutes the legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms.

 

(8)                                 In general, an Ohio court would give effect
to the choice of law provisions in the Credit Agreement which specify New York
law as the applicable law (other than instances where Ohio law specifically
governs Ohio property, persons or activities, for example, with respect to real
property and choice of law rules under the Uniform Commercial Code (“UCC”)). 
The Supreme Court of Ohio has validated contractual choice of law provisions. 
Jarvis v. Ashland Oil, Inc., 17 Ohio St. 3d 189 (1985); Schulke Radio
Productions, Ltd. v. Midwestern Broadcasting Co., 6 Ohio St. 3d 436 (1983).  In
the latter case, the Supreme Court held that the parties may choose the law
applicable to their contract unless (i) the state whose law is chosen has no
substantial relationship to the parties or to the transaction and there is no
other reasonable basis for the parties’ choice or (ii) application of the chosen
law would be contrary to a fundamental policy of a state having a materially
greater interest in the issue than the chosen state and such other state would
be the state of applicable law in the absence of a choice by the parties.  In
addition, Ohio Revised Code (“R.C.”) § 1301.05 (UCC 1-105) provides generally
with respect to UCC matters (not including issues specifically addressed to the
contrary by the Ohio UCC) that when a transaction bears a reasonable relation to
Ohio and also to another state, the parties may agree that the law of either
Ohio or of such other state shall govern their rights and duties.  Under the
present circumstances, it would appear that the parties’ stipulation that the
law of New York should control should be given effect in Ohio.  This conclusion
is based upon our understanding that the transactions provided for in the Credit
Agreement were negotiated primarily in New York, were executed and delivered in
New York, and are to be performed, in whole or in part, in New York and that the
Paying Agent has its chief places of business outside of the State of Ohio.

 

The opinions set forth above are subject to the following qualifications:

 

(a)                                 My opinion in paragraph 7 above as to
enforceability is subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar law affecting creditors’ rights generally.

 

(b)                                 My opinion in paragraph 7 above as to
enforceability is subject to the effect of general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

 

2

--------------------------------------------------------------------------------


 

(c)                                  I express no opinion as to (i) Section 2.13
of the Credit Agreement insofar as it provides that any Lender purchasing a
participation from another Lender pursuant thereto may exercise set-off or
similar rights with respect to such participation and (ii) the effect of the law
of any jurisdiction other than the State of Ohio wherein any Lender may be
located or wherein enforcement of the Credit Agreement or the Notes may be
sought that limits the rates of interest legally chargeable or collectible.

 

The opinions stated herein are limited to the federal laws of the United States
of America and the laws of the State of Ohio.  To the extent the opinions stated
herein relate to laws of a jurisdiction other than the United States of America
or the State of Ohio, I have assumed for purposes of such opinions that the laws
of such jurisdiction are identical to the laws of the State of Ohio.  The
opinions are limited to the matters on which I have been expressly asked to
opine and do not extend beyond such limits.  The opinions expressed herein are
solely for the benefit of the Paying Agent and the Lenders and may not be relied
on in any manner or for any purpose by any other person or entity.

 

 

Very truly yours,

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D — FORM OF

ADMINISTRATIVE QUESTIONNAIRE

 

[Separately provided]

 

--------------------------------------------------------------------------------


 

EXHIBIT E - FORM OF

ISSUING BANK REPORT

 

Bank of America, N.A., as Paying Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Address]

 

Fax:  713 750
2782                                                                           
[Date]

 

Attention:

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 8, 2010, amended
and restated as of January 25, 2012,  amended and restated as of June 30, 2014
and further amended and restated as of August 29, 2017 (as amended or modified
from time to time, the “Credit Agreement”) among The Kroger Co., an Ohio
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement),
Bank of America, N.A., as a Co-Administrative Agent and Paying Agent for said
Lenders, Wells Fargo Bank, National Association, as a Co-Administrative Agent,
Citibank, N.A., as Syndication Agent, and Mizuho Bank, Ltd. and U.S. Bank
National Association, as Co-Documentation Agents.  Terms defined in the Credit
Agreement are used herein with the same meaning.

 

The undersigned is an Issuing Bank under the Credit Agreement.  Pursuant to
Section 2.03(d) of the Credit Agreement, undersigned hereby notifies you of the
following event(s) (check all that apply):

 

 

o

New issue Letter of Credit

 

o

Cancellation of Letter of Credit

 

o

Letter of Credit expiry date change

 

o

Increase of Available Amount of Letter of Credit

 

o

Decrease of Available Amount of Letter of Credit

 

Letter of Credit #:

 

 

 

Effective date:

 

 

 

 

 

 

 

 

 

Beneficiary:

 

 

 

Expiry date:

 

 

 

 

 

 

 

 

 

Original Available Amount:

 

 

 

New Available Amount:

 

 

 

Please contact                         [name] at                      [phone #]
or                            [email address] with any questions.

 

 

[NAME OF ISSUING BANK], as Issuing Bank

 

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                , 20

 

cc:  The Kroger Co., Assistant Treasurer

 

1

--------------------------------------------------------------------------------